Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 1 of 61




                                       EXHIBIT 1

                                    Gibson Declaration
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20           Entered 07/10/20 17:52:17        Page 2 of 61



 Michael S. Held
 State Bar No. 09388150
 Vienna F. Anaya
 State Bar No. 24091225
 JACKSON WALKER LLP
 2323 Ross Avenue, Suite 600
 Dallas, TX 75201
 (214) 953-6000 – Telephone
 Email: mheld@jw.com
 Email: vanaya@jw.com

 Counsel to CrossFirst Bank




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

  IN RE:                                                  § CHAPTER 11
                                                          §
  BOWIE REAL ESTATE HOLDINGS, LP                          § CASE NO. 20-70115-hdh11
                                                          §
                                                          §
           DEBTOR.                                        §

     DECLARATION OF DUSTIN GIBSON IN SUPPORT OF CROSSFIRST BANK’S
            MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Pursuant to 28 U.S.C. § 1746, I hereby state under penalty of perjury that the following

 facts are true and correct:

         1.      My name is Dustin Gibson. I am over the age of twenty-one years, and I am fully

 competent to make this declaration (the “Declaration”). I am a Private Banker for CrossFirst

 Bank (“CrossFirst”), a secured creditor in the above-referenced case, and have been at all times

 material herein. In that capacity, I have gained personal knowledge of the facts and circumstances

 described in this Declaration and the documents and records attached hereto, except those matters

 stated upon information and belief. The facts stated in this Declaration are true and correct. If

 called as a witness, I could and would competently testify regarding the matters set forth in this




                                                 1
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20            Entered 07/10/20 17:52:17        Page 3 of 61




 Declaration. To the extent that I obtain additional information that requires further disclosure, a

 supplemental declaration will be submitted to the Court.

        2.      I am one of the custodians of records, books, files and banking records of

 CrossFirst. The attached records are kept by CrossFirst in the ordinary course of its business and

 it was the regular course of business of CrossFirst for an employee or representative of CrossFirst,

 with knowledge of the event recorded to make the record or transmit information thereof to be

 included in the record. The records were made at or near the time of the transaction between

 CrossFirst and Bowie Real Estate Holdings, LP (the “Debtor”), Bowie Real Estate Holdings GP,

 LLC (“BREH GP”), Hasan F. Hashmi (“H. Hashmi”), Faraz F. Hashmi (“F. Hashmi”), and

 Central Hospital of Bowie, LP (“CHB”).

        3.      The Declaration provides information in support of CrossFirst Bank’s Motion For

 Relief from the Automatic Stay (the “Motion”).

        4.      On December 14, 2017, CHB and CrossFirst entered into a loan (the “Loan”)

 evidenced by, among other things, that certain (i) Business Loan Agreement dated December 14,

 2017, in the original principal amount of $2,500,000 (the “Loan Agreement”) and (ii) that certain

 Promissory Note dated December 14, 2017, in the original principal amount of $2,500,000.00 (the

 “Note”). The Note matured on December 14, 2019. True and correct copies of the Loan

 Agreement and the Note are attached hereto as Exhibit A and Exhibit B, respectively.

        5.      Under the terms of the Note, CHB was obligated to pay regular monthly payments

 of all accrued unpaid interest due as of each payment date, beginning January 14, 2018, and

 continuing through December 14, 2019, at which time, the remaining amount of principal and

 accrued unpaid interest was payable in full. The interest rate for the Note is based on the Wall




                                                  2
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20            Entered 07/10/20 17:52:17        Page 4 of 61




 Street Journal Prime Rate. The Note provides that, among other things, CHB’s failure to make

 any payment when due under the Note is an event of default.

        6.      To secure repayment of the Loan, CHB entered into that certain Commercial

 Security Agreement dated December 14, 2017 (the “Security Agreement,” and along with the

 Loan Agreement and the Note, collectively referred to herein as the “Loan Documents”), granting

 to CrossFirst a blanket security interest in all of its assets (the “CHB Collateral”). CrossFirst

 perfected its security interest in the CHB Collateral by filing a UCC-1 financing statement on

 December 20, 2017, with the Texas Secretary of State, which was assigned Filing No. 17-

 0042621548.

        7.      As further security for the repayment of the Loan, the Debtor, F. Hashmi and

 H. Hashmi each executed a Commercial Guaranty for the benefit of CrossFirst, each guarantying

 the full amount of the Loan. A true and correct copy of the Commercial Guaranty executed by the

 Debtor is attached hereto as Exhibit C.

        8.      In addition, as security for the repayment of the Loan, the Debtor executed that

 certain Deed of Trust granting to CrossFirst a first lien security interest in certain real property

 owned by the Debtor in Montague County, Texas commonly known as 705 East Greenwood Ave.,

 Bowie, Texas 76230 (as more fully described in Exhibit A to the Deed of Trust) (the “Real

 Property Collateral”) (the “Deed of Trust”). The Deed of Trust was duly filed with the County

 Clerk for Montague County, Texas on December 20, 2017 as Instrument No. 1705221. A true and

 correct of the Deed of Trust is attached hereto as Exhibit D.

        9.      On the December 14, 2019 maturity date, CHB, the Debtor, F. Hashmi, and

 H. Hashmi failed to pay the amounts due under the Note to CrossFirst. CHB further defaulted by

 its failure to pay real estate tax payments for the years 2018 and 2019 to Montague County, where



                                                  3
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17           Page 5 of 61




 CHB operated. By February 2020, CrossFirst was informed that CHB had ceased its operations

 at the Real Property Collateral.

           10.     CrossFirst made repeated demands for payment from CHB, including though

 various telephone conferences, and delivered notices of default on the following dates: February

 28, 2020, March 4, 2020 and March 13, 2020. True and correct copies of the demand letters are

 attached hereto as Exhibits E-G. Since prior to the maturity date, CHB has not made any further

 payments due under the Note. Pursuant to the terms of the Loan Documents, CHB is in default.

 Despite demand, the Note remains unpaid.

           11.     On March 17, 2020, CrossFirst properly noticed its intent to foreclose on the Real

 Property Collateral for April 7, 2020. A true and correct copy of the notice of intent to foreclose

 is attached hereto as Exhibit H.

           12.      On April 6, 2020 (the “Petition Date”), the day before foreclosure of the Real

 Property Collateral, CrossFirst was notified that the Debtor had filed its voluntary petition (the

 “Petition”) for relief under chapter 11 of the Bankruptcy Code.

           13.     As of the Petition Date, the total balance outstanding under the Loan was

 $1,750,476.86, comprise of the following amounts:1

     Principal Balance                                                               $1,647,767.30
     Interest                                                                           $39,315.322
     Late Fees                                                                              $293.68
     Costs                                                                                $5,000.00
     Professional Fees                                                                   $58,100.56
     TOTAL                                                                           $1,750,476.86
            14.    The foregoing amount does include interest, fees, expenses and other costs accrued

 after the Petition Date.



 1
           All late fees, costs, and professional fees were incurred in connection with enforcement of the Loan
           Documents.
 2
           Per diem interest charges accrue at $217.41 per day.

                                                        4
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 6 of 61
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 7 of 61




                              EXHIBIT A
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                     Entered 07/10/20 17:52:17                          Page 8 of 61




                                                  BUSINESS LOAN AGREEMENT
      Principal
   $2.500.000.00
                       I  Loan Date        I
                                     Maturity
                         12-14-2017 12-14-2019
                                                            I      Loan No
                                                                   3814-1            I Call/ Coll
                                                                                      1G32 / 62           I  Account
                                                                                                                                  I
                                                                                                                               Officer
                                                                                                                                 DCG
                                                                                                                                              I
                                                                                                                                              Initials

      References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                                Any item above containing"**-• has been omitted due to text length limitations.

   Borrower:      Central Hospital of Bowie LP                                   Lender:          CrossFirst Bank
                  5005 LBJ Freeway Ste. 1400                                                      Dallas Market
                  Dallas, TX 75224                                                                2021 McKinney Avenue
                                                                                                  Suite 800
                                                                                                  Dallas, TX 75201


    THIS BUSINESS LOAN AGREEMENT dated December 14, 2017, Is made and executed between Central Hospital of Bowle LP inBorrower") and
    CrossFlrst Bank ("Lender") on the following temis and conditions. Borrower has received prior commercial loans from Lender or has applied to
    Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule
    attached to this Agreement. Borrower understands and agrees that (A) in granting, renewing, or extending any Loan, Lender is relying upon
    Borrower's representations, warranties, and agreements as set forth in this Agreement; (Bl the granting, renewing, or extending of any Loan
    by Lender at all Umes shall be subject to Lender's sole Judgment and discretion; and (C) all such Loans shall be and remain subject to the terms
    and conditions of this Agreement.
    TERM. This Agreement shall be effective as of December 14, 2017, and shall continue in full force and effect until such time as all of
    Borrower's Loans in favor of Lender have been paid in full, including principal, Interest, costs, expenses, attorneys' fees, and other fees and
    charges, or until such time as the parties may agree in writing to terminate this Agreement.
    ADVANCE AUTHORITY. The following person or persons are authorized to request advances and authorize payments under the line of credit
    until Lender receives from Borrower, at Lender's address shown above, written notice of revocation of such authority: Hasan F. Hashmi,
    Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowie LP; and Faraz F. Hashmi, Manager of Central Hospital
    Systems LLC, General Partner of Central Hospital of Bowie LP.
    CONDlllONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance under this
    Agreement shall be subject to the fulfillment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Related
    Documents.
        Loan Documents. Borrower shall provide to Lender the following documents for the Loan: {1) the Note; {2) Security Agreements
        granting to Lender security interests in the Collateral; (3) financing statements and all other documents perfecting Lender's Security
        Interests; (4} evidence of insurance as required below; (5) guaranties; (6) together with all such Related Documents as Lender may
        require for·the Loan; all in form and substance satisfactory to Lender and Lender's counsel.
        Borrower's Authorization. Borrower shall have provided in form and substance satisfactory to Lender properly certified resolutions, duly
        authorizing the execution and delivery of this Agreement, the Note and the Related Documents. In addition, Borrower shall have provided
        such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.
        Payment of Fees and Expenses. Borrower shall have paid to Lender all fees, charges, and other expenses which are then due and payable
        as specified in this Agreement or any Related Document.
        Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
        document or certificate delivered to Lender under this Agreement are true and correct.
        No Event of Default. There shall not exist at the time of any Advance a condition which would constitute an Event of Default under this
        Agreement or under any Related Document.
    REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
    disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:
        Organl:z:atlon. Borrower is a partnership which is, and at all times shall be, duly organi:z:ed, validly existing, and in good standing under and
        by virtue of the laws of the State of Texas. Borrower is duly authorized to transact business in all other states in which Borrower is doing
        business, having obtained all necessary filings, governmental licenses and approvals for each state in which Borrower is doing business.
        Specifically, Borrower is, and al all times shall be, duly qualified as a foreign partnership in all states in which the failure to so qualify would
        have a material adverse effect on !ts business or financial condition. Borrower has the full power and authority to own its properties and to
        transact the business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at 5005 LBJ Freeway
        Ste. 1400, Dallas, TX 75224. Unless Borrower has designated otherwise in writlng, the principal office is the office at which Borrower
        keeps its books and records including its records concerning the Collateral. Borrower will notify Lender prior to any change in the location
        of Borrower's principal office address or any change In Borrower's name. Borrower shall do all things necessary to preserve and to keep in
        full force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances, statutes, orders and
        decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower's business activities.
        Assumed Business Names. Borrower has fried or recorded all documents or filings required by law relating to all assumed business names
        used by Borrower. Excluding the name of Borrower, the following is a complete list of all assumed business names under which Borrower
        does business: None,
        Authorization. Borrower's execution, delivery, and performance of this Agreement and all the Related Documents have been duly
        authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under (1} any
        provision of (a) Borrower's articles or agreements of partnership, or {b) any agreement or other instrument binding upon Borrower or (2)
        any law, governmental regulation, court decree, or order applicable to Borrower or to Borrower's propertles.
        Financial Information. Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financial
        condition as of the date of the statement, and there has been no material adverse change in Borrower's financial condition subsequent to
        the date of the most recent financial statement supplied to Lender. Borrower has no material contingent obligations except as disclosed in
        such financial statements.
        Legal Effect This Agreement constitutes, and any Instrument or agreement Borrower ls required to give under this Agreement when
        delivered will constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
        terms.
        Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in writing to Lender
        and as accepted by Lender, and except for property tax liens for taxes not presently due and payable, Borrower owns and has good title to



                                                                                                                                                CFB 000001
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                   Entered 07/10/20 17:52:17                         Page 9 of 61




                                                     BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                         (Continued)                                                                        Page 2

        all of Borrower's properties free and clear of all Security Interests, and has not executed any security documents or financing statements
        relating to such properties. All of Borrower's properties are titled in Borrower's legal name, and Borrower has not used or flied a financing
        statement under any other name for at least the last five (5) years.
        Hazardous Substances. Except as disclosed to and acknowledged by Lender in writing, Borrower represents and warrants that: (1) During
        the period of Borrower's ownership of the Collateral, there has been no use, generation, manufacture, storage, treatment, disposal, release
        or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
        knowledge of, or reason to believe that there has been (a) any breach or violation of any Environmental Laws: (b) any use, generation,
        manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under, about or from the
        Collateral by any prior owners or occupants of any of the Collateral; or (c) any actual or threatened litigation or claims of any kind by any
        person relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collateral
        shall use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
        Collateral; and any such activity shall be conducted in compliance with all applicable federal, state, and local laws, regulations, and
        ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
        make such inspections and tests as Lender may deem appropriate to detennlne compliance of the Collateral with this section of the
        Agreement. Any inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes only and shall not be
        construed to create any responsibility or liability on the part of Lender to Borrower or to any other person. The representations and
        warranties contained herein are based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
        Substances. Borrower hereby (1) releases and waives any future claims against Lender for Indemnity or contribution In the event
        Borrower becomes liable for cleanup or other costs under any such laws, and (2) agrees to indemnify, defend, and hold hannless Lender
        against any and all claims, losses, liabilities, damages, penalties, and expenses which Lender may directly or indirectly sustain or suffer
        resulting from a breach of this section of the Agreement or as a consequence of any use, generation, manufacture, storage, disposal,
        release or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
        including the obligation to indemnify and defend, shall survive the payment of the Indebtedness and the tennination, expiration or
        satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Collateral, whether by
        foreclosure or otherwise.
        Litigation and Claims. No litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
        against Borrower is pending or threatened, and no other event has occurred which may materially adversely affect Borrower's financial
        c:ondition or properties, other than litigation, claims, or other events, if any, that have been disclosed to and acknowledged by Lender in
        writing.
        Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be flied, have been
        flied, and all taxes, assessments and other governmental charges have been paid In full, except those presently being or to be contested by
        Borrower in good faith in the ordinary course of business and for which adequate reserves have been provided.
        Lien Priority. Unless otherwise previously disclosed to Lender in writing, Borrower has not entered into or granted any Security
        Agreements, or pennitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or indirectly
        securing repayment of Borrower's Loan and Note, that would be prior or that may in any way be superior to Lender's Security Interests and
        rights in and to such Collateral.
        Binding Effect. This Agreement, the Note, all Security Agreements {if any), and all Related Documents are binding upon the signers
        thereof, as well as upon their successors, representatives and assigns, and are legally enforceable In accordance with their respective
        terms.
    AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower will:
        Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all material adverse changes In Borrower's financial condition,
        and (2) all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
        any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.
        Financial Records. Maintain its books and records in accordance with GAAP, applied on a consistent basis, and permit Lender to examine
        and audit Borrower's books and records at all reasonable times.
        Financial Statements. Furnish Lender with the following:
            Annual Statements. As soon as available, but in no event later than 45 days after the end of each fiscal year, Borrower's balance
            sheet and income statement for the year ended, prepared by Borrower.
            Tax Returns. As soon as available, but In no event later than thirty (30) days after the applicable filing date for the tax reporting period
            ended, Borrower's Federal and other governmental tax returns, prepared by a certified public accountant satisfactory to Lender.
            Additional Requirements. Personal Financial Statements (including applicable Trusts/Businesses). As soon as available, but In no event
            later than 45 days after the one year anniversary of previously submitted financial statement- Hasan F. Hashmi and Faraz F. Hashmi
            Annual Tax Returns. As soon as available, but in no event later than 30 days after the applicable filing date for the tax reporting
            period, prepared by a CPA - Hasan F. Hashmi and Faraz F. Hashmi
            Financial Statements. As soon as available, but In no event rater than 45 days after the one year anniversary of previously submitted
            financial statement- Bowie Real Estate Holdings, LP
            Annual Tax Returns. As soon as available, but in no event later than 30 days after the applicable filing date for the tax reporting
            period, prepared by a CPA- Bowie Real Estate Holdings, LP.
        All financial reports required to be provided under this Agreement shall be prepared in accordance with GMP, applied on a consistent
        basis, and certified by Borrower as being true and correct.
        Additional lnfonnation. Furnish such additional information and statements, as Lender may request from time to time.
        Addltional Requirements. Borrower must obtain approval from CFB prior to obtaining any additional loans or leases.
        Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Lender may require with respect to
        Borrower's properties and operations, in form, amounts, and coverages reasonably acceptable to Lender and by insurance companies
        authorized to transact business In Texas. BORROWER MAY FURNISH THE INSURANCE REQUIRED BY THIS AGREEMENT WHETHER
        THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY BORROWER OR THROUGH EQUIVALENT COVERAGE FROM ANY
        INSURANCE COMPANY AUTHORIZED TO TRANSACT BUSINESS IN TEXAS. Borrower, upon request of Lender, will deliver to Lender from
        time to time the policies or certificates of insurance in form satisfactory to Lender, including stlpulatlons that coverages wlll not be
        cancelled or diminished without at least ten {10) days prior written notice to Lender. Each insurance policy also shall include an


                                                                                                                                             CFB 000002
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                  Entered 07/10/20 17:52:17                        Page 10 of 61
                                                                                                                                                          .. !




                                                      BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                          (Continued)                                                                     Page 3

         endorsement providing that coverage in favor of Lender will not be impaired In any way by any act, omission or default of Borrower or any
         other person. In connection with all policies covering assets in which Lender holds or is offered a security interest for the Loans, Borrower
         will provide Lender with such lender's loss payable or other endorsements as Lender may require.
         Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance policy showing such infonnation as
         Lender may reasonably request, including without limitation the following: (1) the name of the insurer; (2) the risks Insured; (3) the
         amount of the policy; (4) the properties Insured; (5) the then current property values on the basis of which insurance has been obtained,
         and the manner of determining those values; and (6) the expiration date of the policy. In addition, upon request of Lender (however not
         more often than annually), Borrower will have an independent appraiser satisfactory to Lender determine, as applicable, the actual cash
         value or replacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.
         Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans In favor of Lender, executed by the
         guarantors named below, on Lender's forms, and In the amounts and under the conditions set forth in those guaranties.
                       Names of Guarantors                           Amounts
                       Bowie Real Estate Holdings LP                 Unlimited
                       Hasan F. Hashmi                               Unlimited
                       Faraz F. Hashmi                               Unlimited
         Other Agreements. Comply with all terms and conditions of all other agreements, whether now or hereafter existing, between Borrower
         and any other party and notify Lender immediately in writing of any default in connection with any other such agreements.
         Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations, unless specifically consented to the contrary by Lender in
         writing.
         Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and obligations, lndudlng without limitation all assessments,
         taxes, governmental charges, levies and liens, of every kind and nature, imposed upon Borrower or its properties, income, or profits, prior
         to the date on which penalties would attach, and all lawful daims that, if unpaid, might become a lien or charge upon any of Borrower's
         properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge,
         levy, lien or claim so long as (1) the legality of the same shall be contested In good fatth by appropriate proceedings, and (2) Borrower
         shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, lien, or claim
         In accordance with GAAP.
         Perfonnance. Perform and comply, in a timely manner, with all terms, conditions, and provisions set forth in this Agreement, in the Related
         Documents, and in all other instruments and agreements between Borrower and Lender. Borrower shall notrry Lender immediately in
         writing of any default in connection with any agreement.
         Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present
         executive and management personnel; provide written notice to Lender of any change in executive and management personnel; conduct its
         business affairs In a reasonable and prudent manner.
         Environmental Studies. Promptly conduct and complete, at Borrower's expense, all such investigations, studies, samplings and testings as
         may be requested by Lender or any governmental authority relative to any substance, or any waste or by-product of any substance defined
         as toxic or a hazardous substance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any
         property or any facility owned, leased or used by Borrower.
         Compliance with Governmental Requirements. Comply with all laws, ordinances, and regulations, now or hereafter in effect, of all
         governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
         Collateral, including without limitation, the Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance,
         or regulation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrower has notified Lender in
         writing prior to doing so and so long as, in Lender's sole opinion, Lender's interests in the Collateral are not jeopardized. Lender may
         require Borrower to post adequate security or a surety bond, reasonably satisfactory to Lender, to protect Lender's interest.
         Inspection. Permit employees or agents of Lender at any reasonable time to inspect any and all Collateral for the Loan or Loans and
         Borrower's other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
         Borrower's books, accounts, and records. If Borrower now or at any time hereafter maintains any records (Including without limitation
         computer generated records and computer software programs for the generation of such records) in the possession of a third party,
         Borrower, upon request of Lender, shall notify such party to permit Lender free access to such records at all reasonable times and to
         provide Lender with copies of any records it may request, all at Borrower's expense.
         Environmental Compliance and Reports. Borrower shall comply in all respects with any and all Environmental Laws; not cause or permit to
         exist, as a result of an intentional or unintentional action or omission on Borrower's part or on the part of any third party, on property
         owned and/or occupied by Borrower, any environmental activity where damage may result to the environment, unless such environmental
         activity is pursuant to and in compliance with the condltlons of a permit Issued by the appropriate federal, state or local governmental
         authorities; shall furnish to Lender promptly and in any event within thirty (30} days after receipt thereof a copy of any notice, summons,
         lien, citation, directive, letter or other communication from any governmental agency or instrumentality concerning any intentional or
         unintentional action or omission on Borrower's part in connection with any environmental activity whether or not there is damage to the
         environment and/or other natural resources.
         Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
         assignments, financing statements, Instruments, documents and other agreements as Lender or its attorneys may reasonably request to
         evidence and secure the Loans and to perfect all Security Interests.
    LENDER'S EXPENDITURES.          If any action or proceeding Is commenced that would materially affect Lender's interest in the Collateral or if
    Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure to
    discharge or pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Related Documents, Lender on
    Borrower's behalf may (but shall not be obligated to) take any acUon that Lender deems appropriate, Including but not limited to discharging or
    paying all taxes, liens, security Interests, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for
    insuring, maintaining and preserving any Collateral. All such expenditures paid by Lender for such purposes will then bear interest at the Note
    rate from the date paid by Lender to the date of repayment by Borrower. To the extent permitted by applicable law, all such expenses will
    become a part of the Indebtedness and, at Lender's option, will (A) be payable on demand; (BJ be added to the balance of the Note and be
    apportioned among and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy;
    or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity.
     NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreement is in effect, Borrower shall not, without the



                                                                                                                                           CFB 000003
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                  Entered 07/10/20 17:52:17                        Page 11 of 61




                                                        BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                                    (Continued)                                                            Page 4

     prior written consent of Lender:
         Indebtedness and Liens. (1) Except for trade debt incurred in the nmmal course of business and indebtedness to Lender contemplated by
         this Agreement, create, incur or assume indebtedness for borrowed money, including capital leases, (2) sell, transfer, mortgage, assign,
         pledge, lease, grant a security interest in, or encumber any of Borrower's assets (except as allowed as Permitted Liens), or (3) sell with
         recourse any of Borrower's accounts, except to Lender.
         Continuity of Operations. (1) Engage In any business activities substantlally different than those in which Borrower is presently engaged,
         (2) cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity, change its name, dissolve or transfer or sell     i
                                                                                                                                                          ;1
         Collateral out of the ordinary course of business, or (3) make any distribution with respect to any capital account, whether by reduction of     'I
         capital or otherwise.                                                                                                                            1!.
         Loans, Acquisitions and Guaranties. (1) Loan, Invest In or advance money or assets to any other person, enterprise or entity, (2)                !i
         purchase, create or acquire any interest in any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than in
         the ordinary course of business.
         Agreements. Enter into any agreement containing any provisions which would be violated or breached by the performance of Borrower's
         obligations under this Agreement or in connection herewith.
     CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to Borrower, whether under this Agreement or under any
     other agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: {A) Borrower or any Guarantor is in
     default under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
     Lender; (B) Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files a petition in bankruptcy or similar proceedings,
     or is adjudged a bankrupt; (C) there occurs a material adverse change in Borrower's financial condition, in the financial condition of any
     Guarantor, or in the value of any Collateral securing any Loan; or (D) any Guarantor seeks, claims or otheiwise attempts to limit, modify or
     revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in good faith deems itself insecure, even though no
     Event of Default shall have occurred.                                                        ·
     RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
     checking, savings, or some other account). This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
     open in the future. However, this does not Include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
     law. Borrower authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any
     and all such accounts.
     DEFAULT. Each of the following shall constitute an Event of Default under this Agreement
          Payment Default. Borrower fails to make any payment when due under the Loan.
          other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained In this Agreement
          or in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
          agreement between Lender and Borrower.
         False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
         Agreement or the Related Documents Is false or misleading In any material respect, either now or at the time made or furnished or becomes
         false or misleading at any time thereafter.
          Death or Insolvency. The dlssoluHon or termination of Borrower's existence as a going business or the death of any partner, the insolvency
          of Borrower, the appointment of a receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of
          creditor workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower.
          Defective Collateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
          collateral document to create a valid and perfected security Interest or lien) at any time and for any reason.
         Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
         repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Loan.
         This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
         not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
         forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
         a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, In Its sole discretion, as being an adequate
         reserve or bond for the dispute.
          Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
          Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
          Events Affecting General Partner of Borrower. Any of the preceding events occurs with respect to any general partner of Borrower or any
          general partner dies or becomes incompetent.
          Change in Ownership. The resignation or expulsion of any general partner with an ownership interest of twenty-five percent (25%) or more
          in Borrower.
          Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
          performance of the Loan is impaired.
          Insecurity. Lender in good faith believes itself insecure.
     EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otheiwise provided in this Agreement or the Related
     Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
     terminate (including any obligation to make further Loan Advances or disbursements), and, at Lender's option, all Indebtedness Immediately will
     become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Default of the type described in the
     "Insolvency" subsection above, such acceleration shall be automatic and not optional. In addition, Lender shall have all the rights and remedies
     provided in the Related Documents or available at law, In equity, or otheiwlse. Except as may be prohibited by applicable law, all of Lender's
     rights and remedies shall be cumulative and may be exercised singularly or concurrently. Election by Lender to pursue any remedy shall not
     exclude pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Borrower or of any
     Granter sha• not affect Lender's right to declare a default and to exercise its rights and remedies.
     MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
          Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
          as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given In writing


                                                                                                                                           CFB 000004
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                  Entered 07/10/20 17:52:17                        Page 12 of 61




                                                     BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                         (Continued)                                                                       Page 5

       and signed by the party or parties sought to be charged or bound by the alteration or amendment
       Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's costs and expenses, Including Lender's reasonable
       attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay
       someone else to help enforce this Agreement, and Borrower shall pay the costs and expenses of such enforcement. Costs and expenses
       include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, including Lender's reasonable attorneys'
       fees and legal expenses for bankruptcy proceedings (Including efforts to modify or vacate any automatic stay or Injunction), appeals, and
       any anticipated post-judgment collection services. Borrower also shall pay all court costs and such additional fees as may be directed by
       the court.
       Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
       provisions of this Agreement.
       Consent to Loan Participatior,. Borrower agrees and consents to Lender's sale or transfer, whether now or later, of one or more
       participation interests in the Loan to one or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
       limitation whatsoever, to any one or more purchasers, or potential purchasers, any Information or knowledge Lender may have about
       Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
       to such matters. Borrower additionally waives any and all notices of sale of participation interests, as well as all notices of any repurchase
       of such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as the
       absolute owners of such interests in the Loan and will have all the rights granted under the participation agreement or agreements
       governing the sale of such participation interests. Borrower further waives all rights of offset or counterclaim that it may have now or later
       against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
       enforce Borrower's obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower
       further agrees that the purchaser of any such participation interests may enforce its interests irrespective of any personal claims or
       defenses that Borrower may have against Lender.
       Governing law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
       laws of the State of Texas without regard to its conflicts of law provisions. This Agreement has been accepted by Lender In the State of
       Texas.
       Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Agreement occurred in Dallas County, Borrower agrees upon
       Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
       No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
       and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
       other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
       demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
       dealing between Lender and Borrower, or between Lender and any Grantor, shall constitute a waiver of any of Lender's rights or of any of
       Borrower's or any Grantor's obligations as to any future transactions. \Nhenever the consent of Lender is required under this Agreement,
       the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent Instances where such consent
       is required and in all cases such consent may be granted or withheld in the sole discretion of Lender.
       Notices. Any notice required to be given under this Agreement shall be given in writing, and shall be effective when actually delivered,
       when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight courier,
       or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses
       shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written
       notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Borrower
       agrees to keep Lender informed at all times of Borrower's current address. Unless otherwise provided or required by law, if there is more
       than one Borrower, any notice given by Lender to any Borrower is deemed to be notice given to all Borrowers.
       Payment of Interest and Fees. Notwithstanding any other provision of this Agreement or any provision of any Related Document, Borrower
       does not agree or intend to pay, and Lender does not agree or intend to charge, collect, take, reserve or receive (collectively referred to
       herein as "charge or collect"), any amount in the nature of interest or in the nature of a fee for the Loan which would in any way or event
       (including demand, prepayment, or acceleration) cause Lender to contract for, charge or collect more for the Loan than the maximum
       Lender would be permitted to charge or collect by any applicable federal or Texas state law. Any such excess interest or unauthorized fee
       will, Instead of anything stated to the contrary, be applied first to reduce the unpaid principal balance of the Loan, and when the principal
       has been paid in full, be refunded to Borrower.
       Severability. If a court of competent Jurisdiction finds any provision of this Agreement to be Illegal, Invalid, or unenforceable as to any
       circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
       the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
       modlfled, It shall be considered deleted from this Agreement. Unless otherwise required by law, the illegality, invalidity, or unenforceability
       of any provision of this Agreement shall not affect the legallty, valldlty or enforceablllty of any other provision of this Agreement.
       Subsidiaries and Affiliates of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, Including
       without limitation any representation, warranty or covenant, the word "Borrower'' as used in this Agreement shall include an of Borrower's
       subsidiaries and affiliates. Notwithstanding the foregoing however, under no circumstances shall this Agreement be construed to require
       Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries or affiliates.
       Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
       Documents shall bind Borrower's successors and assigns and shall inure to the benefit of Lender and its successors and assigns. Borrower
       shall not, however, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written
       consent of Lender.
       Survival of Representations and Warranties. Borrower understands and agrees that in extending Loan Advances, Lender is relying on ail
       representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered by
       Borrower to Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any investigation made by
       Lender, all such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lender of the
       Related Documents, shall be continuing in nature, shall be deemed made and redated by Borrower at the time each Loan Advance Is made,
       and shall remain in full force and effect until such time as Borrower's Indebtedness shall be paid in full, or until this Agreement shall be
       terminated in the manner provided above, whichever is the last to occur.
       Time is of the Essence. Time is of the essence in the performance of this Agreement.
       Waive Jury. All parties to this Agreement hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by any



                                                                                                                                           CFB 000005
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                          Page 13 of 61




                                                      BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                          (Continued)                                                                         Page 6

        party against any other party.
    DEFINmONS. The following capitalized words and terms shall have the following meanings when used in this Agreement. Unless specifically
    stated to the contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms
    used In the singular shall Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
    defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
    otherwise defined in this Agreement shall have the meanings assigned to them in accordance with generally accepted accounting principles as in
    effect on the date of this Agreement
        Advance. The word "Advance" means a disbursement of Loan funds made, or to be made, to Borrower or on Borrower's behalf on a line
        of credit or multiple advance basis under the terms and conditions of this AgreemenL
        Agreement. The word "Agreement" means this Business Loan Agreement, as this Business Loan Agreement may be amended or modified
        from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.
        Borrower. The word "Borrower" means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
        their successors and assigns.
        Collateral The word "Collateral" means all property and assets granted as collateral security for a Loan, whether real or personal property,
        whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security Interest,
        mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel trust,
        factor's lien, equipment trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a
        security device, or any other security or lien interest whatsoever, whether created by law, contract, or otherwise.
        Environmental Laws. Toe words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
        relating to the protection of human health or the environment, Including wlthout limitation the Comprehensive Environmental Response,
        Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"}, the Superfund Amendments and
        Reauthorization Act of 1986, Pub. L. No. 99-499 {"SARA"), the Hazardous Materials Transportation Act, 49 U.S.C, Section 1801, et seq.,
        the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or
        regulations adopted pursuant thereto.
        Event of Default. The words "Event of Default'' mean any of the events of default set forth in this Agreement In the default section of this
        Agreement.
         GAAP. The word "GAAP" means generally accepted accounting principles.
        Grantor. The word "Grantor" means each and all of the persons or entities granting a Security Interest in any Collateral for the Loan,
        including without limitation all Borrowers granting such a Security Interest.
         Guarantor, Toe word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loan.
         Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
         Note.
        Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
        chemical or Infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
        improperly used, treated, stored, disposed of, generated, manufactured, transported or otheiwise handled. The words "Hazardous
        Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
        waste as defined by or listed under the Environmental Laws. The term "Hazardous Substances" also includes, without limitation, petroleum
        and petroleum by-products or any fraction thereof and asbestos.
         Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including all principal and
         interest together with all other indebtedness and costs and expenses for which Borrower is responsible under this Agreement or under any
         of the Related Documents.
         Lender. The word "Lender'' means CrossFirst Bank, its successors and assigns.
        Loan. The word "Loan" means any and all loans and financial accommodations from Lender to Borrower whether now or hereafter
        existing, and however evidenced, including without limitation those loans and financial accommodations described herein or described on
        any exhibit or schedule attached to this Agreement from time to time.
        Note. The word "Note" means the Note dated December 14, 2017 and executed by Central Hospital of Bowie LP in the principal amount
        of $2,500,000.00, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and substitutions for
        the note or credit agreement.
        Permitted Liens. The words "Permitted Liens" mean (1) liens and security interests securing Indebtedness owed by Borrower to Lender;
        (2) liens for taxes, assessments, or similar charges either not yet due or being contested in good faith; (3) liens of materialmen,
        mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course of business and securing obligations which are not
        yet delinquent; (4} purchase money liens or purchase money security Interests upon or in any property acquired or held by Borrower in the
        ordinary course of business to secure indebtedness outstanding on the date of this Agreement or permitted to be incurred under the
        paragraph of this Agreement titled "Indebtedness and Liens"; (5) liens and security interests which, as of the date of this Agreement,
        have been disclosed to and approved by the Lender in writing; and (6) those liens and security Interests which in the aggregate constitute
        an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.
         Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
         agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
         agreements and documents, whether now or hereafter existing, executed in connection with the Loan.
        Security Agreement        The words "Security Agreement'' mean and include without limitation any agreements, promises, covenants,
         arrangements, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or
         creating a Security Interest.
        Security Interest    The words "Security Interest" mean, without limitation, any and all types of collateral security, present and future,
         whether in the form of a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop pledge, chattel
         mortgage, collateral chattel mortgage, chattel trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or title retention
         contract, lease or consignment intended as a security device, or any other security or lien interest whatsoever whether created by law,
         contract, or otherwise.




                                                                                                                                               CFB 000006
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                                                    Entered 07/10/20 17:52:17                                                                    Page 14 of 61




                                                                          BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                                              (Continued)                                                                                                                                         Page 7


    BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
    ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED DECEMBER 14, 2017.

    BORROWER:



    CENTRAL HOSPITAL OF BOWIE LP



    CENTR/£\ HOSPITAL SYST~~• General Partner of Central Hospital of Bow:~~-----,;·--·-·-===,

    By:            ,,.~..-,:::-'~-                                                                             By:        ,:;_~
          Has~. Hashmi, Manager of Central Hospital                                                               ...,F,,_a_ra_z.....,.F.---,H....a-s,-hm---,-1,-Ma=-n_a_g_e_r-o-:f,--,C,-e"""nt=-ra...,l.....,.,H-os-p~lta-:1,--
          Systems LLC                                                                                                Systems LLC

    LENDER:



    CROSSFIRST BANK



    By:
                           4 ✓~~
                           -~--• /
          Authorized Sl_jJller                 .J   --- -------------··
                   <. . . . . . . ., ., .~-----
                                                      1.aP.rP"',ver.17..3.0.018 Oopr.D+HUSACorpo111llon1997,2017.   AIRlg!'HRes~ -TX l(\CF1'il..PL'C40.FC TR~792D PR,.4




                                                                                                                                                                                                                                    CFB 000007
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 15 of 61




                               EXHIBIT B
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                  Entered 07/10/20 17:52:17                        Page 16 of 61




                                                           PROMISSORY NOTE
      Principal           Loan Date  Maturity                     Loan No              Call/ Coll            Account            Officer Initials
   $2 500 000.00         12-14-2017 12-14-2019                    3814-1              1G32 / 62                                  DCG
      References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                                An item above containin "***" has been omitted due to text len th limitations.

   Borrower:      Central Hospital of Bowie LP                                 Lender:         CrossFirst Bank
                  5005 LBJ Freeway Ste. 1400                                                   Dallas Market
                  Dallas, TX 75224                                                             2021 McKinney Avenue
                                                                                               Suite 800
                                                                                               Dallas, TX 75201


    Principal Amount: $2,500,000.00                                                                       Date of Note: December 14, 2017
    PROMISE TO PAY. Central Hospital of Bowie LP ("Borrower'") promises to pay to CrossFirst Bank ("Lender""), or order, in lawful money of the
    United States of America, the principal amount of Two Million Five Hundred Thousand & 00/100 Dollars ($2,500,000.00) or so much as may be
    outstanding, together with Interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of
    each advance until repayment of each advance or maturity, whichever occurs first.
    CHOICE OF USURY CEILING AND INTEREST RATE. The interest rate on this Note has been implemented under the 'Weekly Ceiling" as referred
    to in Sections 303.002 and 303.003 of the Texas Finance Code.
    PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid interest on December 14, 2019. In
    addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning January 14, 2018,
    with all subsequent Interest payments to be due on the same day of each month after that. Unless otherwise agreed or required by applicable
    law, payments will be applied first to any accrued unpaid Interest; then to principal; then to any late charges; and then to any unpaid collection
    costs. Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing. All payments must
    be made in U.S. dollars and must be received by Lender consistent with any written payment instructions provided by Lender. If a payment is
    made consistent with Lender"s payment instructions but received after 5:00 P.M. Central Time, Lender will credit Borrower's payment on the
    next business day. Notwithstanding any other provision of this Note, Lender will not charge interest on any undisbursed loan proceeds. No
    scheduled payment, whether of principal or interest or both, will be due unless sufficient loan funds have been disbursed by the scheduled
    payment date to Justify the payment.
    VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes in an independent index
    which is the wan Street Journal Prime Rate (the "Index"). The Index is not necessarily the lowest rate charged by Lender on its loans. If the
    Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower. Lender will tell
    Borrower the current Index rate upon Borrower's request. The interest rate change will not occur more often than each Day. Borrower
    understands that Lender may make loans based on other rates as well. The Index currently is 4,250% per annum. Interest prior to maturity on
    the unpaid principal balance of this Note will be calculated as described in the "IN1EREST CALCULATION METHOD" paragraph using a rate of
    1.500 percentage points over the Index, resulting in an initial rate of 5.750% per annum based on a year of 360 days. NOTICE: Under no
    circumstances will the interest rate on this Note be more than the maximum rate allowed by applicable law. For purposes of this Note, the
    "maximum rate allowed by applicable law" means the greater of (A) the maximum rate of interest permitted under federal or other Jaw
    applicable to the indebtedness evidenced by this Note, or (BJ the 'Weekly Ceiling" as referred to in Sections 303.002 and 303.003 of the
    Texas Finance Code.
    INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate
    over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is
    outstanding, unless such calculation would result In a usurious rate, In which case Interest shall be calculated on a per diem basis of a year of
    365 or 366 days, as the case may be. All Interest payable under this Note Is computed using this method. This calculation method results In a
    higher effective interest rate than the numeric interest rate stated in this Note.
    PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed earlier than it is due. Prepayment in full shall consist of
    payment of the remaining unpaid principal balance together with all accrued and unpaid interest and all other amounts, costs and expenses for
    which Borrower is responsible under this Note or any other agreement with Lender pertaining to this loan, and In no event will Borrower ever be
    required to pay any unearned interest Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
    to continue to make payments of accrued unpaid interesL Rather, early payments will reduce the principal balance due. Borrower agrees not to
    send Lender payments marked "paid in full", ''without recourse", or similar language. If Borrower sends such a payment, Lender may accept it
    without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All written
    communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
    "payment In full"" of the amount owed or that Is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
    mailed or delivered to: CrossFlrst Bank, Dallas Market, 2021 McKinney Avenue, Suite 800, Dallas, TX 75201.
    LATE CHARGE.      lf a payment is 15 days or more late, Borrower will be charged 0.750% of the unpaid portion of the regularly scheduled
    payment
    POST MATURITY RATE. The Post Maturity Rate on this Note is the lesser of (A) the maximum rate allowed by law or (B) the interest rate
    under this Note. Borrower will pay Interest on all sums due after final maturity, whether by acceleration or otherwise, at that rate.
    DEFAULT. Each of the following shall oonstitute an event of default ("Event of Default'') under this Note:
         Payment Default. Borrower fails to make any payment when due under th is Note.
         Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in
         any of the related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement
         between Lender and Borrower.
         False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
         Note or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false
         or misleading at any time thereafter.
         Death or Insolvency. The dissolution or termination of Borrower's existence as a going business or the death of any partner, the insolvency
         of Borrower, the appointment of a receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of
         creditor workout, or the commencement of any proceeding under any bankruptcy or Insolvency laws by or against Borrower.
         Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by Judicial proceeding, self-help,
         repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan.



                                                                                                                                           CFB 000008
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                   Entered 07/10/20 17:52:17                        Page 17 of 61




                                                               PROMISSORY NOTE
    Loan No: 3814-1                                               (Continued)                                                                  Page 2

        This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shaU
        not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
        forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
        a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
        reserve or bond for the dispute.
        Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
        Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any guaranty of the indebtedness
        evidenced by this Note.
         Events Affecting General Partner of Borrower. Any of the preceding events occurs with respect to any general partner of Borrower or any
         general partner dies or becomes incompetent.
         Change In Ownership. The resignation or expulsion of any general partner with an ownership interest of twenty-five percent {25%) or more
         in Borrower.
        Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
        performance of this Note is impaired.
         Insecurity. Lender in good faith believes itself Insecure.
    LENDER'S RIGHTS.      Upon default, Lender may declare the entire indebtedness, including the unpaid principal balance under this Note, all
    accrued unpaid interes~ and all other amounts, costs and expenses for which Borrower is responsible under this Note or any other agreement
    with Lender pertaining to this loan, immediately due, without notice, and then Borrower will pay that amount
    ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help collect this Note If Borrower does not pay, and Borrower will pay Lender's
    reasonable attorneys' fees. Borrower also will pay Lender all other amounts Lender actually incurs as court costs, lawful fees for filing,
    recording, releasing to any public office any instrument securing this Note; the reasonable cost actually expended for repossessing, storing,
    preparing for sale, and selling any security; and fees for noting a lien on or transferring a certificate of title to any motor vehicle offered as
    security for this Note, or premiums or identifiable charges received in connection with the sale of authorized insurance.
    JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial In any action, proceeding, or counterclaim brought by either Lender
    or BolTOWer against the other.
    GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
    the State of Texas without regard to its conflicts of law provisions. This Note has been accepted by Lender in the State of Texas.
    CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this Note occurred in Dallas County, Borrower agrees upon
    Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
    DISHONORED CHECK CHARGE. Borrower will pay a processing fee of $30.00 if any check given by Borrower to Lender as a payment on this
    loan is dishonored.
    RIGHT OF SETOFF. To the extent permitted by appllcable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
    checking, savings, or some other account). This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
    open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
    law. Borrower authorizes Lender, to the extent penmitted by applicable law, to charge or setoff all sums owing on the indebtedness against any
    and all such accounts.
    COLLATERAL. Borrower acknowledges this Note Is secured by a Commercial Security Agreement from Borrower to Lender dated December 14,
    2017, covering All Business Assets, and all assignments, modifications, extensions, renewals, replacements, riders and substitutions thereof.
    Deed of Trust and in the amount of $2,500,000.00 from Bowle Real Estate Holdings LP (grantor) to Lender dated December 14, 2017 covering
    Property, as further defined therein, located at 705 E. Greenwood Ave,, Bowie, TX and all assignments, modifications, extensions, renewals,
    replacements, riders and substitutions thereof.
    The Promissory Note is governed by a Business Loan Agreement between Borrower and Lender dated December 14, 2017.
    ADDITIONAL DOCUMENTS.
    Commercial Guaranty executed by Bowie Real Estate Holdings LP dated December 14, 2017
    Commercial Guaranty executed by Hasan F. Hashmi dated December 14, 2017
    Commercial Guaranty executed by Faraz F. Hashmi dated December 14, 2017.
    LINE OF CREDIT. This Note evidences a revolving line of credit Advances under this Note may be requested orally by Borrower or as provided
    in this paragraph. All oral requests shall be confirmed In writing on the day of the request. All communications, instructions, or directions by
    telephone or otherwise to Ler.der are to be directed to Lender's office shown above. The following person or persons are authorized to request
    advances and authorize payments under the line of credit until Lender receives from Borrower, at Lender's address shown above, written notice
    of revocation of such authority: Hasan F. Hashmi, Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowie LP;
    and Faraz F. Hashmi, Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowle LP. Borrower agrees to be liable
    for all sums either: {A) advanced in accordance with the instructions of an authorized person or (B) credited to any of Borrower's accounts
    with Lender. The unpaid principal balance owing on this Note at any time may be evidenced by endorsements on this Note or by Lender's
    Internal records, including daily computer print-outs. This revolving line of credit shall not be subject to Ch. 346 of the Texas Finance Code.
    GUARANTY. As a material inducement to Lender making this loan to Borrower, Bowie Real Estate Holdings LP, Hasan F. Hashmi and Faraz F.
    Hashmi have executed a Guaranty Agreement of this Promissory Note.
    ORAL AGREEMENTS. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
    ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF
    THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
    (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
    MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US,
    EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
    UNLAWFUL INTERNET GAMBLING NOTICE • Restricted transactions as defined in Federal Reserve Regulation GG are prohibited from being
    processed through this account or relationship. Restricted transactions generally include, but are not limited to, those in which credit, electronic
    funds transfers, checks, or drafts are knowingly accepted by gambling businesses in connection with the participation by others in unlawful
    internet gambling.




                                                                                                                                            CFB 000009
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                         Page 18 of 61




                                                               PROMISSORY NOTE
    Loan No: 3814-1                                               (Continued)                                                                   Page 3

    SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's heirs, personal representatives,
    successors and assigns, and shall Inure to the benefit of Lender and Its successors and assigns.
    GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Borrower does not agree or
    intend to pay, and Lender does not agree or intend to contract for, charge, collect, take, reserve or receive (collectively referred to herein as
    "charge or collect''), any amount in the nature of interest or in the nature of a fee for this loan, which would in any way or event {including
    demand, prepayment, or acceleration) cause Lender to charge or collect more for this loan than the maximum Lender would be permitted to
    charge or collect by federal law or the law of the State of Texas (as applicable). Any such excess Interest or unauthorized fee shall, Instead of
    anything stated to the contrary, be applied first to reduce the principal balance of this loan, and when the principal has been paid in full, be
    refunded to Borrower. The right to accelerate maturity of sums due under this Note does not include the right to accelerate any interest which
    has not otheiwise accrued on the date of such acceleration, and Lender does not intend to charge or collect any unearned interest In the event
    of acceleration. All sums paid or agreed to be paid to Lender for the use, forbearance or detention of sums due hereunder shall, to the extent
    permitted by applicable law, be amortized, prorated, allocated and spread throughout the full term of the loan evidenced by this Note until
    payment in full so that the rate or amount of interest on account of the loan evidenced hereby does not exceed the applicable usury ceiling.
    Lender may delay or forgo enforcing any of its rights or remedies under this Note without losing them. Borrower and any other person who
    signs, guarantees or endorses this Note, to the extent allowed by law, waive presentment, demand for payment, notice of dishonor, notice of
    intent to accelerate the maturity of this Note, and notice of acceleration of the maturity of this Note. Upon any change in the terms of this Note,
    and unless otherwise expressly stated In writing, no party who signs this Note, whether as maker, guarantor, accommodation maker or
    endorser, shall be released from llablllty. All such parties agree that Lender may renew or extend (repeatedly and for any length of time) this
    loan or release any party, partner, or guarantor or collateral; or impair, fail to realize upon or perfect Lenders security interest in the collateral
    without the consent of or notice to anyone. All such parties also agree that Lender may modify this loan without the consent of or notice to
    anyone other than the party with whom the modification Is made. The obligations under this Note are joint and several.
    PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
    INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.
    BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

    BORROWER:



    CENTRAL HOSPITAL OF BOWIE LP




                                                                                                                                              CFB 000010
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 19 of 61




                               EXHIBIT C
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                        Page 20 of 61




                                                      COMMERCIAL GUARANTY
      Principal
   $2,500,000.00
                        I  Loan Date       I
                                      Maturity
                          12-14-2017 12-14-2019
                                                            I      Loan No
                                                                   3814-1           I     ca111 Coll
                                                                                         1G32 / 62       I     Account
                                                                                                                                I Officer ] Initials
                                                                                                                                   DCG
      References in the boxes above are for Lender's use onl>,' and do not limit the applicability of this document to any particular loan or item.
                                Any item above containing ,........ has been omitted due to text length limitations.

   Borrower:      Central Hospital of Bowle LP                                  Lender:         CrossFlrst Bank
                  5005 LBJ Freeway Ste. 1400                                                    Dallas Market
                  Dallas, TX 75224                                                              2021 McKinney Avenue
                                                                                                Suite 800
                                                                                                Dallas, TX 75201
   Guarantor:     Bowle Real Estate Holdings LP
                  705 E Greenwood Ave.
                  Bowie, TX 76230


    CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
    guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all
    Borrower's obligations under the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so
    Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to
    pay the Indebtedness or against any collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
    will make any payments to Lender or its order, on demand, in legal tender of the United States of America, in same-day funds, without set-off or
    deduction or counterclalm, and wlll otherwise perform Borrower's obllgatlons under the Note and Related Documents. Under this Guaranty,
    Guarantor's liability is unlimited and Guarantor's obligations are continuing.
    INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any
    one or more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, Lender's
    reasonable attorneys' fees, arising from any and all debts, liabilities and obllgatlons of every nature or form, now existing or hereafter arlslng or
    acquired, that Borrower individually or collectively or interchangeably with others, owes or will owe Lender. "Indebtedness" lndudes, without
    limitation, loans, advances, debts, overdraft indebtedness, credit card indebtedness, lease obligations, liabilities and obligations under any
    interest rate protection agreements or foreign currency exchange agreements or commodity price protection agreements, other obligations, and
    liabilities of Borrower, and any present or future judgments against Borrower, future advances, loans or transactions that renew, extend, modify,
    refinance, consolidate or substitute these debts, liabilities and obligations whether: voluntarily or involuntarily incurred; due or to become due by
    their terms or acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined; direct or indirect; primary or
    secondary in nature or arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced by a negotiable or
    non-negotiable instrument or writing; originated by Lender or another or others; barred or unenforceable against Borrower for any reason
    whatsoever; for any transactions that may be voidable for any reason (such as infancy, insanity, ultra vires or otherwise); and originated then
    reduced or extinguished and then afterwards increased or reinstated.
    If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties
    shall be cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties.
    Guarantor's liability will be Guarantor's aggregate llablllty under the tenns of this Guaranty and any such other unterminated guaranties.
    CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
    PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
    HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
    INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
    REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
    BALANCE FROM TIME TO TIME.
    DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any
    notice to Guarantor or to Borrower, and will continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of
    any notice of revocation shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have
    been performed in full. If Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written notice of
    revocation must be mailed to Lender, by certified mail, at Lender's address listed above or such other place as Lender may designate in writing.
    Written revocation of this Guaranty will apply only to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation
    and Lender's wrrtten acknowledgment of receipl For this purpose and without limitation, the term "new Indebtedness" does not include the
    Indebtedness which at the time of notice of revocation Is contingent, unllquldated, undetermined or not due and which later becomes absolute,
    liquidated, determined or due. For this purpose and without limitation, "new Indebtedness" does not include all or part of the Indebtedness that
    is: incurred by Borrower prior to revocation; incurred under a commitment that became binding before revocation; any renewals, extensions,
    substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
    and after Guarantor's death or Incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's
    executor or administrator or other legal representative may terminate this Guaranty in the same manner in which Guarantor might have
    terminated it and with the same effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect
    the liability of Guarantor under this Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liability of any
    remaining Guarantors under this Guaranty. It Is anticipated that fluctuations may occur In the aggregate amount of the Indebtedness covered by
    this Guaranty, and Guarantor specifically acknowledges and agrees that reductions in the amount of the Indebtedness, even to zero dollars
    ($0.00), shall not constitute a tennination of this Guaranty. This Guaranty is binding upon Guarantor and Guarantor's heirs, successors and
    assigns so long as any of the Indebtedness remains unpaid and even though the Indebtedness may from time to time be zero dollars ($0.00).
    GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or
    demand and without lessening or otherwise affecting Guarantor's liability under this Guaranty, from time to time: (A) prior to revocation as set
    forth above, to make one or more additional secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
    otheiwise to extend additional credit to Borrower; {BJ to alter, compromise, renew, extend, accelerate, or otherwise change one or more times
    the time for payment or other terms of the Indebtedness or any part of the Indebtedness, including increases and decreases of the rate of
    interest on the Indebtedness; extensions may be repeated and may be for longer than the original loan term; (C} to take and hold security for
    the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to perfect, and release any
    such security, with or without the substitution of new collateral; (DJ to release, substitute, agree not to sue, or deal with any one or more of
    Borrower's sureties, endorsers, or other guarantors on any terms or In any manner Lender may choose; (E) to determine how, when and what
    application of payments and credits shall be made on the Indebtedness; (F} to apply such security and direct the order or manner of sale
    thereof, including without limitation, any nonjudicial sale permitted by the terms of the controlling security agreement or deed of trust, as Lender
    in its discretion may determine; {G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or



                                                                                                                                              CFB 000011
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                   Entered 07/10/20 17:52:17                       Page 21 of 61




                                                        COMMERCIAL GUARANTY
    Loan No: 3814,.1                                         (Continued)                                                                      Page 2

    transfer this Guaranty in whole or in part.
    GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or
    agreements of any kind have been made to Guarantor which would limit or qualify in any way the terms of this Guaranty; (B) this Guaranty is
    executed at Borrower's request and not at the request of Lender: (C) Guarantor has full power, right and authority to enter into this Guaranty;
    (D) the provisions of this Guaranty do not conflict with or result in a default under any agreement or other instrument binding upon Guarantor
    and do not result in a violation of any law, regulation, court decree or order applicable to Guarantor; {E) Guarantor has not and will not, without
    the prior written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer, or otheiwise dispose of all or substantially all of
    Guarantor's assets, or any interest therein; (F) upon Lender's request, Guarantor will provide to Lender financial and credit infonmation in fonm
    acceptable to Lender, and all such financial information which currenUy has been, and all future financial information which will be provided to
    Lender is and will be true and correct In all material respects and falr1y present Guarantor's financial condition as of the dates the financial
    infomiation Is provided; (G) no material adverse change has occurred in Guarantor's financial condition since the date of the most recent
    financial statements provided to Lender and no event has occurred which may materially adversely affect Guarantor's financial condition; (H)
    no litigation, claim, investigation, administrative proceeding or similar action (including those for unpald taxes) against Guarantor Is pending or
    threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and {J) Guarantor has established
    adequate means of obtaining from Borrower on a continuing basis infonmation regarding Borrower's financial condition. Guarantor agrees to
    keep adequately Informed from such means of any facts, events, or circumstances which might in any way affect Guarantor's risks under this
    Guaranty, and Guarantor further agrees that, absent a request for infonmation, Lender shall have no obligation to disclose to Guarantor any
    information or documents acquired by Lender in the course of Its relationship with Borrower.
    GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives any right to require Lender (A) to continue lending
    money or to extend other credit to Borrower; (B) to make any presentment, protest, demand, or notice of any kind, including notice of any
    nonpayment of the Indebtedness or of any nonpayment related to any collateral, or notice of any action or nonactlon on the part of Borrower,
    Lender, any surety, endorser, or other guarantor in connection with the Indebtedness or in connection with the creation of new or additional
    loans or obligations; (C) to resort for payment or to proceed directly or at once against any person, including Borrower or any other guarantor;
    (D) to proceed directly against or exhaust any collateral held by Lender from Borrower, any other guarantor, or any other person; (E) to give
    notice of the terms, time, and place of any public or private sale of personal property security held by Lender from Borrower or to comply with
    any other applicable provisions of the Unifonm Commercial Code; (F) to pursue any other remedy within Lender's power: or (G) to commit any
    act or omission of any kind, or at any time, with respect to any matter whatsoever.
    Guarantor waives all lights of Guarantor under Chapter 43 of the Texas Civil Practice and Remedies Code. Guarantor also waives any and all
    rights or defenses based on suretyship or impainment of collateral including, but not limited to, any rights or defenses arising by reason of (A)
    any "one action" or "anti-deficiency" law or any other law which may prevent Lender from bringing any action, including a claim for deficiency,
    against Guarantor, before or after Lender's commencement or completion of any foreclosure action, either judicially or by exercise of a power of
    sale; (B) any election of remedies by Lender which destroys or otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
    to proceed against Borrower for reimbursement, including without limitation, any loss of rights Guarantor may suffer by reason of any law
    limiting, qualifying, or discharging the Indebtedness; (C) any disability or other defense of Borrower, of any other guarantor, or of any other
    person, or by reason of the cessation of Borrower's liability from any cause whatsoever, other than payment in full in legal tender, of the
    Indebtedness; (D) any right to claim discharge of the Indebtedness on the basis of unjustified impairment of any collateral for the Indebtedness:
    (E) any statute of limitations, rf at any time any action or suit brought by Lender against Guarantor is commenced, there is outstanding
    Indebtedness which is not barred by any applicable statute of limitations; or (F) any defenses given to guarantors at law or In equity other than
    actual payment and performance of the Indebtedness. If payment Is made by Borrower, whether voluntarily or otherwise, or by any third party,
    on the Indebtedness and thereafter Lender is forced to remit the amount of that payment to Borrower's trustee in bankruptcy or to any similar
    person under any federal or state bankruptcy law or law for the relief of debtors, the Indebtedness shall be considered unpaid for the purpose of
    the enforcement of this Guaranty.
    Guarantor further waives and agrees not to assert or claim at any time any deductions to the amount guaranteed under this Guaranty for any
    claim of setoff, counterclaim, counter demand, recoupment or similar right, whether such claim, demand or right may be asserted by the
    Borrower, the Guarantor, or both.
    GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees that each of the waivers set forth above is
    made with Guarantor's full knowledge of its significance and consequences and that, under the circumstances, the waivers are reasonable and
    not contrary to public policy or law. If any such waiver is determined to be contrary to any applicable law or public policy, such waiver shall be
    effective only to the extent permitted by law or public policy.
    RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Guarantor's accounts with Lender
    (whether checking, savings, or some other account). This includes all accounts Guarantor holds jointly with someone else and all accounts
    Guarantor may open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be
    prohibited by law. Guarantor authorizes Lender, to the extent permitted by applicable law, to hold these funds if there is a default, and Lender
    may apply the funds in these accounts to pay what Guarantor owes under the terms of this Guaranty.
    SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the Indebtedness, whether now existing or hereafter
    created, shall be superior to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes
    insolvent Guarantor hereby expressly subordinates any claim Guarantor may have against Borrower, upon any account whatsoever, to any
    claim that Lender may now or hereafter have against Borrower. In the event of insolvency and consequent liquidation of the assets of Borrower,
    through bankruptcy, by an assignment for the benefit of creditors, by voluntary liquidation, or otherwise, the assets of Borrower applicable to
    the payment of the claims of both Lender and Guarantor shall be paid to Lender and shall be first applied by Lender to the Indebtedness.
    Guarantor does hereby assign to Lender all claims which it may have or acquire against Borrower or against any assignee or trustee in
    bankruptcy of Borrower: provided however, that such assignment shall be effective only for the purpose of assuring to Lender full payment in
    legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter evidencing any debts or obligations of
    Borrower to Guarantor shall be marked with a legend that the same are subject to this Guaranty and shall be delivered to Lender. Guarantor
    agrees, and Lender is hereby authorized, in the name of Guarantor, from time to time to file financing statements and continuation statements
    and to execute documents and to take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce its rights
    under this Guaranty.
    MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Guaranty:
         Amendments. This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as
         to the matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given in writing and
         signed by the party or parties sought to be charged or bound by the alteration or amendment.
         Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable
         attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Guaranty. Lender may hire or pay



                                                                                                                                           CFB 000012
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                         Page 22 of 61




                                                         COMMERCIAL GUARANTY
    Loan No: 3814-1                                           (Continued)                                                                       Page 3

         someone else to help enforce this Guaranty, and Guarantor shall pay the costs and expenses of such enforoement. Costs and expenses
         include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, including Lender's reasonable attorneys'
         fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stay or Injunction), appeals, and
         any anticipated post-Judgment collection services. Guarantor also shall pay all court costs and such additional fees as may be directed by
         the court.
         Caption Headings. Caption headings In this Guaranty are for convenience purposes only and are not to be used to interpret or define the
         provisions of this Guaranty.
         Governing Law. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
         laws of the State of Texas without regard to its conflicts of law provisions.
         Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Guaranty occurred in Dallas County, Guarantor agrees upon
         Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
         Integration. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the
         opportunity to be advised by Guarantor's attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol
         evidence is not required to interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all losses,
         claims, damages, and costs {including Lender's attorneys' fees) suffered or Incurred by Lender as a result of any breach by Guarantor of the
         warranties, representations and agreements of this paragraph.
         Interpretation. In all cases where there is more than one Borrower or Guarantor, then all words used in this Guaranty In the singular shall
         be deemed to have been used In the plural where the context and construction so require; and where there is more than one Borrower
         named in this Guaranty or when this Guaranty is executed by more than one Guarantor, the words "Borrower'' and "Guarantor''
         respectively shall mean all and any one or more of them. The words "Guarantor," "Borrower," and "Lender'' include the heirs, successors,
         assigns, and transferees of each of them. If a court finds that any provision of this Guaranty is not valid or should not be enforced, that
         fact by Itself will not mean that the rest of this Guaranty will not be valid or enforced. Therefore, a court will enforce the rest of the
         provisions of this Guaranty even if a provision of this Guaranty may be found to be invalid or unenforceable. If any one or more of
         Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar entities, it is not necessary for Lender to Inquire
         into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on
         their behalf, and any indebtedness made or created in reliance upon the professed exercise of such powers shall be guaranteed under this
         Guaranty.
         Notices. Any notice required to be given under this Guaranty shall be given in writing, and, exoept for revocation notices by Guarantor,
         shall be effective when actually delivered, when actually received by telefacsimile {unless otherwise required by law), when deposited with
         a nationally recognized overnight courier. or, if malled, when deposited in the United States mail. as first class, certified or registered mall
         postage prepaid, directed to the addresses shown near the beginning of this Guaranty. All revocation notices by Guarantor shall be in
         writing and shall be effective upon delivery to Lender as provided in the section of this Guaranty entiUed "DURATION OF GUARANTY."
         Any party may change its address for notices under this Guaranty by giving formal written notice to the other parties, specifying that the
         purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep Lender informed at all times of
         Guarantor's current address. Unless otherwise provided or required by law, if there is more than one Guarantor, any notice given by Lender
         to any Guarantor is deemed to be notioe given to all Guarantors.
         No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Guaranty unless such waiver is given in writing and
         signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other
         right. A waiver by Lender of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otheiwise to demand
         strict compliance with that provision or any other provision of this Guaranty. No prior waiver by Lender, nor any course of dealing between
         Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of any of Guarantor's obligations as to any future transactions.
         Whenever the consent of Lender is required under this Guaranty, the granting of such consent by Lender in any Instance shall not constitute
         continuing consent to subsequent Instances where such consent is required and in all cases such consent may be granted or withheld in
         the sole discretion of Lender.
         Successors and Assigns. Subject to any limitations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty shall be
         binding upon and inure to the benefit of the parties, their successors and assigns.
         Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by either
         Lender or Guarantor against the other.
     DEFINmONS. The following capitalized words and terms shan have the following meanings when used in this Guaranty. Unless specifically
     stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
     used in the singular shall Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
     defined in this Guaranty shall have the meanings attributed to such terms in the Uniform Commercial Code:
         Bonrower. The word "Borrower" means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
         their successors and assigns.
         Guarantor. The word "Guarantor" means everyone signing this Guaranty, including without limitation Bowie Real Estate Holdings LP, and in
         each case, any signer's successors and assigns.
         Guaranty. The word "Guaranty'' means this guaranty from Guarantor to Lender.
         Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as more particular1y described in this Guaranty.
         Lender. The word "Lender" means CrossFirst Bank, its successors and assigns.
         Note. The word "Note" means and Includes without limitation all of Borrower's promissory notes and/or credit agreements evidencing
         Borrower's roan obligations in favor of Lender, together with all renewals of, extensions of, modifications of, refinancings of, consolidations
         of and substitutions for promissory notes or credit agreements.
         Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
         agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
         agreements and documents, whether now or hereafter existing, executed in connection with the Indebtedness.




                                                                                                                                              CFB 000013
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                     Entered 07/10/20 17:52:17                Page 23 of 61




                                               COMMERCIAL GUARANTY
    Loan No: 3814-1                                 (Continued)                                                     Page 4


    EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
    TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
    DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH
    IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
    EFFECTIVE. THIS GUARANTY IS DATED DECEMBER 14, 2017.

    GUARANTOR:



    BOWIE REAL ESTATE HOLDINGS LP



                                         Geno"''""'" of Bowlo Ro•,..... "°'_✓.L--, •___::::;;,
            ~--------
    BOWIE R\-l'- ESTATE H ~


    By:_ _~:Z...---~--~             ~-
                       .-,~~--~~~~~~~~-
       Hasan F. Hashmi, Manager of Bowie Real Estate
       Holdings GP LLC
                                                                      ~
                                                               By:~_.:..,'~~~~~--~~~~~~-~-
                                                                  Far.1z F. Hashmi, Manager of Bowie Real Estate
                                                                  Holdings GP LLC




                                                                                                                   CFB 000014
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 24 of 61




                               EXHIBIT D
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                     Entered 07/10/20 17:52:17                         Page 25 of 61


                                                                      1705221
                                                                    DEED OF TRUST




     WI IEH RECORBEB PMd~:
          CrossFirst Bank
          Attn: Loan Services
          4707 W 135th Street                            Capital Title
                                                       GF# • - t7-- '3?..'1'65 4- en
          Leawood, KS 66224

     SEND TAX NOTICES TO:
          Bowie Real Estate Holdings LP
          705 E Greenwood Ave.
          Bowie JX zs230                                                                      $PACE ABOVE      rn,s UNE I$ FOR BECORQEB'S use ONLY
     MAXIMUM LIEN. The lien of this Deed of Trust shall not exceed at any one time $2,500,000.00.
     THIS DEED OF TRUST is dated December 14, 2017, among Bowie Real Estate Holdings LP, a Texas limited
     partnership, whose address is 705 E Greenwood Ave., Bowie, TX 76230 ("Grantor''); CrossFirst Bank, whose
     address is Dallas Market, 2021 McKinney Avenue, Suite 800, Dallas, TX 75201 (referred to below sometimes as
     "Beneficiary"); and Amy Fauss, Chief Operating Officer, whose address is 2021 McKinney Avenue, Ste 800,
     Dallas, TX 75201 (referred to below as "Trustee").
     CONVEYANCE AND GRANT. For valuable consideration, Granter conveys to Trustee in trust, with power of sale, for the benefit of Lender as
     Beneficiary, the following described real property, together with all existing or subsequently erected or affixed buildings, improvements and
     fixtures; and all easements, rights of way, and appurtenances; all water and water rights; and all other rights, royalties, and profits relating to
     the real property, including without limitation such rights as Granter may have in all minerals, oil, gas, geothermal and similar matters, (the
     "Real Property") located in Montague County, State of Texas:
          See as more fully described in attached Exhibit A, which is attached to this Deed of Trust and made a part of
          this Deed of Trust as if fully set forth herein.
     The Real Property or its address is commonly known as 705 East Greenwood Ave, Bowie, TX 76230.
     REVOLVING LINE OF CREDIT. This Deed of Trust secures the Indebtedness including, without limitation, a revolving line of credit, which
     obligates Lender to make advances to Borrower so long as Borrower complies with all the terms of the Note.
     Grantor hereby absolutely assigns to Lender (also known as Beneficiary in this Deed of Trust) all of Grantor's right, title, and interest in and to all
     present and future leases of the Property and all Rents from the Property. In addition, Granter grants to Lender a Uniform Commercial Code
     security interest in the Personal Property and Rents.
     THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS AND PERSONAL PROPERTY,
     IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THIS DEED
     OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:
     GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed of Trust is executed at Borrower's request and not
     at the request of Lender; (b) Grantor has the full power, right. and authority to enter into this Deed of Trust and to hypothecate the Property;
     (c) the provisions of this Deed of Trust do not conflict with, or result in a default under any agreement or other instrument binding upon Grantor
     and do not result in a violation of any law, regulation, court decree or order applicable to Grantor; (d) Grantor has established adequate means
     of obtaining from Borrower on a continuing basis information about Borrower's financial condition; and (e) Lender has made no representation
     to Grantor about Borrower (including without limitation the creditworthiness of Borrower).
     GRANTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of any "one action" or "anti-deficiency" law, or any other law
     which may prevent Lender from bringing any action against Granter, including a claim for deficiency to the extent Lender is otherwise entitled to
     a claim for deficiency, before or after Lender's commencement or completion of any foreclosure action, either judicially or by exercise of a
     power of sale.
     PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust, Borrower shall pay to Lender all Indebtedness secured by
     this Deed of Trust as it becomes due, and Borrower and Granter shall perform all their respective obligations under the Note, this Deed of Trust,
     and the Related Documents.
     PURPOSE OF LOAN.     The Note in the amount of $2,500,000.00 represents, in part or in whole, cash or other financial accommodations
     advanced or committed by Lender to Borrower on December 14, 2017 at Grantor's request, of which Granter hereby acknowledges receipt.
     POSSESSION AND MAINTENANCE OF THE PROPERTY. Borrower and Granter agree that Borrower's and Grantor's possession and use of the
     Property shall be governed by the following provisions:
         Possession and Use. Until the occurrence of an Event of Default, Granter may (1) remain in possession and control of the Property; (2)
         use, operate or manage the Property; and (3) collect the Rents from the Property.
         Duty to Maintain. Granter shall maintain the Property in tenanlable condition and promptly perform all repairs, replacements, and
         maintenance necessary to preserve its value.
         Compliance With Environmental Laws. Granter represents and warrants to Lender that: (1) During the period of Grantor's ownership of
         the Property, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous

Return To:
Capital Title of Texas, LLC
5800 W. Plano Pkwy., #220
Plano. TX 75093
                                                                                                                                               CFB 000015
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                     Entered 07/10/20 17:52:17                         Page 26 of 61




                                                                   DEED OF TRUST
                                                                     {Continued)                                                                    Page 2

         Substance by any person on, under, about or from the Property; (2) Grantor has no knowledge of, or reason to believe that there has
         been, except as previously disclosed to and acknowledged by Lender in writing, (a) any breach or violation of any Environmental Laws,
         (b) any use, generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under,
         about or from the Property by any prior owners or occupants of the Property, or (c) any actual or threatened litigation or claims of any
         kind by any person relating to such matters; and (3) Except as previously disclosed to and acknowledged by Lender in writing, (a) neither
         Granter nor any tenant, contractor, agent or other authorized user of the Property shall use, generate, manufacture, store, treat, dispose of
         or release any Hazardous Substance on, under, about or from the Property; and (b) any such activity shall be conducted in compliance
         with all applicable federal, state, and local laws, regulations and ordinances, including without limitation all Environmental Laws. Grantor
         authorizes Lender and its agents to enter upon the Property to make such inspections and tests, at Grantor's expense, as Lender may deem
         appropriate to determine compliance of the Property ·with this section of the Deed of Trust. Any inspections or tests made by Lender shall
         be for Lender's purposes only and shall not be construed to create any responsibility or liability on the part of Lender to Grantor or to any
         other person. The representations and warranties contained herein are based on Grantor's due diligence in investigating the Property for
         Hazardous Substances. Granter hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the
         event Grantor becomes liable for cleanup or other costs under any such laws; and (2) agrees to indemnify, defend, and hold harmless
         Lender against any and all claims, losses, liabilities, damages, penalties, and expenses which Lender may directly or indirectly sustain or
         suffer resulting from a breach of this section of the Deed of Trust or as a consequence of any use, generation, manufacture, storage,
         disposal, release or threatened release occurring prior to Grantor's ownership or interest in the Property, whether or not the same was or
         should have been known to Granter. The provisions of this section of the Deed of Trust, including the obligation to indemnify and defend,
         shall survive the payment of the Indebtedness and the satisfaction and reconveyance of the lien of this Deed of Trust and shall not be
         affected by Lender's acquisition of any interest in the Property, whether by foreclosure or otherwise.
         Nuisance, Waste. Granter shall not cause, conduct or permit any nuisance nor commit, permit, or suffer any stripping of or waste on or to
         the Property or any portion of the Property. Without limiting the generality of the foregoing, Granter will not remove, or grant to any other
         party the right to remove, any timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or rock products without Lender's prior
         written consent. This restriction will not apply to rights and easements (such as gas and oil) not owned by Granter and of which Grantor
         has informed Lender in writing prior to Grantor's signing of this Deed of Trust.
         Removal of Improvements. Grantor shall not demolish or remove any Improvements from the Real Property without Lender's prior written
         consent. As a condition to the removal of any Improvements, Lender may require Grantor to make arrangements satisfactory to Lender to
         replace such Improvements with Improvements of at least equal value.
         Lender's Right to Enter. Lender and Lender's agents and representatives may enter upon the Real Property at all reasonable times to attend
         to Lender's interests and to inspect the Real Property for purposes of Grantor's compliance with the terms and conditions of this Deed of
         Trust.
         Compliance with Governmental Requirements. Granter shall promptly comply with all laws, ordinances, and regulations, now .or hereafter
         in effect, of all governmental authorities applicable to the use or occupancy of the Property, including without limitation, the Americans
         With Disabilities Act. Granter may contest in good faith any such law, ordinance, or regulation and withhold compliance during any
         proceeding, including appropriate appeals, so long as Grantor has notified Lender in writing prior to doing so and so long as, in Lender's
         sole opinion, Lender's interests in the Property are not jeopardized. Lender may require Granter to post adequate security or a surety bond,
         reasonably satisfactory to Lender, to protect Lender's interest.
         Duty to Protect. Grantor agrees neither to abandon or leave unattended the Property. Grantor shall do all other acts, in addition to those
         acts set forth above in this section, which from the character and use of the Property are reasonably necessary to protect and preserve the
         Property.
    DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare immediately due and payable all sums secured by this Deed of
    Trust upon the sale or transfer, without Lender's prior written consent, of all or any part of the Real Property, or any interest in the Real
    Property. A "sale or transfer" means the conveyance of Real Property or any right, title or interest in the Real Property; whether legal, beneficial
    or equitable; whether voluntary or involuntary; whether by outright sale, deed , installment sale contract, land contract, contract for deed,
    leasehold interest with a term greater than three (3) years, lease-option contract, or by sale, assignment, or transfer of any beneficial interest in
    or to any land trust holding title to the Real Property, or by any other method of conveyance of an interest in the Real Property. If any Grantor is
    a corporation, partnership or limited liability company, transfer also includes any change in ownership of more than twenty-five percent (25%) of
    the voting stock, partnership interests or limited liability company interests, as the case may be, of such Grantor. However, this option shall not
    be exercised by Lender if such exercise is prohibited by federal law or by Texas law.
    TAXES AND LIENS. The following provisions relating to the taxes and liens on the Property are part of this Deed of Trust:
        Payment. Grantor shall pay when due (and in all events prior to delinquency) all taxes, special taxes, assessments, charges (including
        water and sewer), fines and impositions levied against or on account of the Property, and shall pay when due all claims for work done on or
        for services rendered or material furnished to the Property. Granter shall maintain the Property free of all liens having priority over or equal
        to the interest of Lender under this Deed of Trust, except for the lien of taxes and assessments not due and except as otherwise provided
        in this Deed of Trust.
        Right to Contest.   Granter may withhold payment of any tax, assessment, or claim in connection with a good faith dispute over the
        obligation to pay, so long as Lender's interest in the Property is not jeopardized. If a lien arises or is filed as a result of nonpayment,
        Granter shall within fifteen (15) days after the lien arises or, if a lien is filed, within fifteen (15) days after Grantor has notice of the filing,
        secure the discharge of the lien, or if requested by Lender, deposit with Lender cash or a sufficient corporate surety bond or other security
        satisfactory to Lender in an amount sufficient to discharge the lien plus any costs and Lender's reasonable attorneys' fees, or other charges
        that could accrue as a result of a foreclosure or sale under the lien. In any contest, Grantor shall defend itself and Lender and shall satisfy
        any adverse judgment before enforcement against the Property. Granter shall name Lender as an additional obligee under any surety bond
        furnished in the contest proceedings.
        Evidence of Payment. Granter shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or assessments and shall
        authorize the appropriate governmental official to deliver to Lender at any lime a written statement of the taxes and assessments against
        the Property.
        Notice of Construction. Grantor shall notify Lender at least fifteen (15) days before any work is commenced, any services are furnished, or
        any materials are supplied to the Property, if any mechanic's lien, materialmen's lien, or other lien could be asserted on account of the
        work, services, or materials. Grantor will upon request of Lender furnish to Lender advance assurances satisfactory to Lender that Grantor




                                                                                                                                                CFB 000016
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                   Entered 07/10/20 17:52:17                          Page 27 of 61




                                                                  DEED OF TRUST
                                                                    (Continued)                                                                    Page 3

         can and will pay the cost of such improvements.
     PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property are a part of this Deed of Trust.
          Maintenance of Insurance. Grantor shall procure and maintain policies of fire insurance with standard extended coverage endorsements on
          a fair value basis for the full insurable value covering all Improvements on the Real Property in an amount sufficient to avoid application of
          any coinsurance clause, and with a standard mortgagee clause in favor of Lender. Grantor shall also procure and maintain comprehensive
          general liability insurance in such coverage amounts as Lender may request with Trustee and Lender being named as additional insureds in
          such liability insurance policies. Additionally, Granter shall maintain such other insurance, including but not limited to hazard, business
          interruption, and boiler insurance, as Lender may reasonably require. Policies shall be written in form, amounts, coverages and basis
         reasonably acceptable to Lender, with losses made payable to Lender. GRANTOR MAY FURNISH THE REQUIRED INSURANCE WHETHER
         THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY GRANTOR OR THROUGH EQUIVALENT INSURANCE FROM ANY
          INSURANCE COMPANY AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF TEXAS. If Grantor fails to provide any required
          insurance or fails to continue such insurance in force, Lender may, but shall not be required to, do so at Grantor's expense, and the cost of
         the insurance will be added to the Indebtedness. If any such insurance is procured by Lender, Granter will be so notified, and Granter will
          have the option of furnishing equivalent insurance through any insurer authorized to transact business in Texas. Granter, upon request of
          Lender, will deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including stipulations
         that coverages will not be cancelled or diminished without at least ten (10) days prior written notice to Lender. Each insurance policy also
         shall include an endorsement providing that coverage in favor of Lender will not be impaired in any way by any act, omission or default of
         Granter or any other person. Should the Real Property be located in an area designated by the Administrator of the Federal Emergency
         Management Agency as a special flood hazard area, Granter agrees to obtain and maintain Federal Flood Insurance, if available, for the full
         unpaid principal balance of the loan and any prior liens on the property securing the loan, up to the maximum policy limits set under the
         National Flood Insurance Program, or as otherwise required by Lender, and to maintain such insurance for the term of the loan.
         Application of Proceeds. Granter shall promptly notify Lender of any loss or damage to the Property. Lender may make proof of loss if
         Grantor fails to do so within fifteen (15) days of the casualty. Whether or not Lender's security is impaired, Lender may, at Lender's
         election, receive and retain the proceeds of any insurance and apply the proceeds to the reduction of the Indebtedness, payment of any lien
         affecting the Property, or the restoration and repair of the Property. If Lender elects to apply the proceeds to restoration and repair, Granter
         shall repair or replace the damaged or destroyed Improvements in a manner satisfactory to Lender. Lender shall, upon satisfactory proof of
         such expenditure, pay or reimburse Granter from the proceeds for the reasonable cost of repair or restoration if Granter is not in default
         under this Deed of Trust. Any proceeds which have not been disbursed within 180 days after their receipt and which Lender has not
         committed to the repair or restoration of the Property shall be used first to pay any amount owing to Lender under this Deed of Trust, then
         to pay accrued interest, and the remainder, if any, shall be applied to the principal balance of the Indebtedness. If Lender holds any
         proceeds after payment in full of the Indebtedness, such proceeds shall be paid to Granter as Grantor's interests may appear.
         Grantor's Report on Insurance. Upon request of Lender, however not more than once a year, Grantor shall furnish to Lender a report on
         each existing policy of insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the
         property insured, the then current replacement value of such property, and the manner of determining that value; and (5) the expiration
         date of the policy. Grantor shall, upon request of Lender, have an independent appraiser satisfactory to Lender determine the cash value
         replacement cost of the Property.
    LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Property or if Granter
    fails to comply with any provision of this Deed of Trust or any Related Documents, including but not limited to Grantor's failure to discharge or
    pay when due any amounts Granter is required to discharge or pay under this Deed of Trust or any Related Documents, Lender on Grantor's
    behalf may (but shall not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or paying all
    taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on the Property and paying all costs for insuring,
    maintaining and preserving the Property. All such expenditures paid by Lender for such purposes will then bear interest at the Note rate from
    the date paid by Lender to the date of repayment by Granter. To the extent permitted by applicable law, all such expenses will become a part of
    the Indebtedness and, at Lender's option, will (A) be payable on demand; (B) be added to the balance of the Note and be apportioned among
    and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy; or (2) the
    remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity. The Deed of Trust
    also will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which Lender may be entitled upon
    Default.
    WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property are a part of this Deed of Trust:
        Title. Grantor warrants that: (a) Grantor holds good and marketable title of record to the Property in fee simple, free and clear of all liens
        and encumbrances other than those set forth in the Real Property description or in any title insurance policy, title report, or final title opinion
        issued in favor of, and accepted by, Lender in connection with this Deed of Trust, and (b) Grantor has the full right, power, and authority
        to execute and deliver this Deed of Trust to Lender.
        Defense of Title. Subject to the exception in the paragraph above, Grantor warrants and will forever defend the title to the Property against
        the lawful claims of all persons. In the event any action or proceeding is commenced that questions Grantor's title or the interest of
        Trustee or Lender under this Deed of Trust, Grantor shall defend the action at Grantor's expense. Grantor may be the nominal party in
        such proceeding, but Lender shall be entitled to participate in the proceeding and to be represented in the proceeding by counsel of
        Lender's own choice, and Grantor will deliver, or cause to be delivered, to Lender such instruments as Lender may request from time to
        time to permit such participation.
        Compliance With Laws. Grantor warrants that the Property and Grantor's use of the Property complies with all existing applicable laws,
        ordinances, and regulations of governmental authorities.
        Survival of Representations and Warranties. All representations. warranties, and agreements made by Grantor in this Deed of Trust shall
        survive the execution and delivery of this Deed of Trust, shall be continuing in nature, and shall remain in full force and effect until such
        time as Borrower's Indebtedness shall be paid in full.
    CONDEMNATION, JUDGMENTS AND AWARDS. The following provisions relating to condemnation proceedings, judgments, decrees and
    awards for injury to the Property are a part of this Deed of Trust:
        Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly notify Lender in writing, and Grantor shall promptly take
        such steps as may be necessary to defend the action and obtain the award . Grantor may be the nominal party in such proceeding, but




                                                                                                                                              CFB 000017
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                  Entered 07/10/20 17:52:17                       Page 28 of 61




                                                                 DEED OF TRUST
                                                                   (Continued)                                                                Page 4

          Lender shall be entitled to participate in the proceed ing and to be represented in the proceeding by counsel of its own choice, and Grantor
          will deliver or cause to be delivered to Lender such instruments and documentation as may be requested by Lender from time to time to
          permit such participation.
          Application of Net Proceeds. To the extent permitted by applicable law, all judgments, decrees and awards for injury or damage to the
          Property, or any part of the Property, and awards pursuant to proceedings for condemnation of the Property, are hereby absolutely assigned
          to Lender, and if all or any part of the Property is condemned by eminent domain proceedings or by any proceeding or purchase in lieu of
          condemnation, Lender may at its election require that all or any portion of the net proceeds of the award be applied to the Indebtedness or
          the repair or restoration of the Property. The net proceeds of the award , judgment or decree shall mean the award after payment of all
          reasonable costs, expenses, and attorneys' fees incurred by Trustee or Lender in connection with the condemnation.
     SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed of Trust as a security agreement are a part
     of this Deed of Trust:
         Security Agreement.     This instrument shall constitute a Security Agreement to the extent any of the Property constitutes fixtures, and
         Lender shall have all of the rights of a secured party under the Uniform Commercial Code as amended from time to time.
         Security Interest. Upon request by Lender, Granter shall take whatever action is requested by Lender to perfect and continue Lender's
         security interest in the Rents and Personal Property. In addition to recording this Deed of Trust in the real property records, Lender may, at
         any time and without further authorization from Granter, file executed counterparts, copies or reproductions of this Deed of Trust as a
         financing statement. Granter shall reimburse Lender for all expenses incurred in perfecting or continuing this security interest. Upon
         default, Grantor shall not remove, sever or detach the Personal Property from the Property. Upon default, Grantor shall assemble any
         Personal Property not affixed to the Property in a manner and at a place reasonably convenient to Grantor and Lender and make it available
         to Lender within three (3) days after receipt of written demand from Lender to the extent permitted by applicable law.
         Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party) from which information concerning the security interest
         granted by this Deed of Trust may be obtained (each as required by the Uniform Commercial Code) are as stated on the first page of this
         Deed of Trust.
     FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to further assurances and attorney-in-fact are a part of this
     Deed of Trust:
          Further Assurances. At any time, and from time to time, upon request of Lender, Grantor will make, execute and deliver, or will cause to
          be made, executed or delivered, to Lender or to Lender's designee, and when requested by Lender, cause to be filed , recorded , refiled, or
          rerecorded, as the case may be, at such times and in such offices and places as Lender may deem appropriate, any and all such mortgages,
         deeds of trust. security deeds, security agreements, financing statements, continuation statements, instruments of further assurance,
         certificates, and other documents as may, in the sole opinion of Lender, be necessary or desirable in order to effectuate, complete, perfect,
         continue, or preserve (1) Borrower's and Grantor's obligations under the Not~,- this Deed of Trust, and the Related Documents, and (2)
         the liens and security interests created by this Deed of Trust as first and prior liens on the Property, whether now owned or hereafter
         acquired by Grantor. Unless prohibited by law or Lender agrees to the contrary in writing, Grantor shall reimburse Lender for all costs and
         expenses incurred in connection with the matters referred to in this paragraph.
         Attorney-in-Fact. If Grantor fails to do any of the th ings referred to in the preceding paragraph, Lender may do so for and in the name of
         Granter and at Grantor's expense. For such purposes, Granter hereby irrevocably appoints Lender as Grantor's attorney-in-fact for the
         purpose of making, executing , delivering, filing, recording, and doing all other things as may be necessary or desirable, in Lender's sole
         opinion , to accomplish the matters referred to in the preceding paragraph.
    FULL PERFORMANCE. If Borrower and Granter pay all the Indebtedness when due, and Granter otherwise performs all the obligations imposed
    upon Granter under this Deed of Trust, Lender shall execute and deliver to Granter a release of this Deed of Trust lien and suitable statements of
    termination of any financing statement on file evidencing Lender's security interest in the Rents and the Personal Property. However, it is
    agreed that the payment of all the Indebtedness and performance of such obligations shall not terminate this Deed of Trust unless the liens and
    interests created hereby are released by Lender by a proper recordable instrument. Any filing fees required by law shall be paid by Granter, if
    permitted by applicable law.
    EVENTS OF DEFAULT. Each of the following , at Lender's option, shall constitute an Event of Default under this Deed of Trust:
       Payment Default Borrower fails to make any payment when due under the Indebtedness.
         Other Defaults. Borrower or Granter fails to comply with or to perform any other term , obligation, covenant or condition contained in this
         Deed of Trust or in any of the Related Documents or to comply with or to perform any term , obligation, covenant or condition contained in
         any other agreement between Lender and Borrower or Granter.
         Compliance Default. Failure to comply with any other term, obligation, covenant or condition contained in this Deed of Trust, the Note or in
         any of the Related Documents.
         Default on Other Payments. Failure of Granter within the time required by this Deed of Trust to make any payment for taxes or insurance,
         or any other payment necessary to prevent filing of or to effect discharge of any lien.
         False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or Granter or on Borrower's or
         Grantor's behalf under this Deed of Trust or the Related Documents is false or misleading in any material respect, either now or at the time
         made or furnished or becomes false or misleading at any time thereafter.
         Defective Collaterallzation. This Deed of Trust or any of the Related Documents ceases to be in full force and effect (including failure of
         any collateral document to create a valid and perfected security interest or lien) at any time and for any reason.
         Death or Insolvency. The dissolution or termination of Borrower's or Grantor's existence as a going business or the death of any partner,
         the insolvency of Borrower or Granter, the appointment of a receiver for any part of Borrower's or Grantor's property, any assignment for
         the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by
         or against Borrower or Granter.
        Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
        repossession or any other method, by any creditor of Borrower or Granter or by any governmental agency against any property securing the
        Indebtedness. This includes a garnishment of any of Borrower's or Grantor's accounts, including deposit accounts, with Lender. However,




                                                                                                                                          CFB 000018
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                     Entered 07/10/20 17:52:17                         Page 29 of 61




                                                                   DEED OF TRUST
                                                                     (Continued)                                                                    Page 5

         this Event of Default shall not apply if there is a good faith dispute by Borrower or Grantor as to the validity or reasonableness of the claim
         which is the basis of the creditor or forfeiture proceeding and if Borrower or Grantor gives Lender written notice of the creditor or forfeiture
         proceeding and deposits with Lender monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender,
         in its sole discretion, as being an adequate reserve or bond for the dispute.
         Breach of Other Agreement Any breach by Borrower or Grantor under the terms of any other agreement between Borrower or Grantor and
         Lender that is not remedied within any grace period provided therein, including without limitation any agreement concerning any
         indebtedness or other obligation of Borrower or Grantor to Lender, whether existing now or later.
         Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
         Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
         Adverse Change.   A material adverse change occurs in Borrower's or Grantor's financial condition , or Lender believes the prospect of
         payment or performance of the Indebtedness is impaired.
         Insecurity. Lender in good faith believes itself insecure.
     RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of Trust, at any time thereafter, Trustee or Lender may
     exercise any one or more of the following rights and remedies:
         Election of Remedies. Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make
         expenditures or to take action to perform an obligation of Grantor under this Deed of Trust, after Grantor's failure to perform, shall not
         affect Lender's right to declare a default and exercise its remedies.
         Accelerate Indebtedness. Lender may declare the unpaid principal balance of the Indebtedness due and payable. In no event will Borrower
         or Grantor be required to pay any unearned interest.
         Foreclosure. If Lender invokes the power of sale, Trustee, at the request of Lender, may sell all or any portion of the Property at public
         auction to the highest bidder for cash at the location within the courthouse designated by the County Commissioners Court, or if no such
         area has been designated, at the area designated in the notice of sale within the courthouse, between the hours of 10:00 A.M. and 4:00
         P.M. on the first Tuesday of any month, after the Trustee or its agent has given notice of the time and place of sale and of the property to
         be sold as required by the Texas Property Code, as then amended.
         UCC Remedies. With respect to all or any part of the Personal Property, Lender shall have all the rights and remedies of a secured party
         under the Uniform Commercial Code.
         Collect Rents. As additional security for the payment of the Indebtedness, Granter hereby assigns to Lender all Rents as defined in the
         Definitions section of this Deed of Trust. Lender shall have the right at any time, and even though no Event of Default shall have occurred
         under this Deed of Trust, to collect and receive the Rents. Lender shall provide any notice required by applicable law with regard to such
         enforcement of its right to collect and receive the Rents: In addition, if the Property is vacant, Lender may rent or lease the Property.
         Lender shall not be liable for its failure to rent the Property, to collect any Rents, or to exercise diligence in any matter relating to the Rents;
         Lender shall be accountable only for Rents actually received. Lender neither has nor assumes any obligation as lessor or landlord with
         respect to any occupant of the Property. Rents so received shall be applied by lender first to the remaining unpaid balance of the
         Indebtedness, in such order or manner as Lender shall elect, and the residue . if any, shall be paid to the person or persons legally entitled to
         the residue.
         Trustee's Powers. Grantor hereby jointly and severally authorizes and empowers Trustee to sell all or any portion of the Property together
         or in lots or parcels, as Trustee may deem expedient, and to execute and deliver to the purchaser or purchasers of such Property good and
         sufficient deeds of conveyance of fee simple title, or of lesser estates, and bills of sale and assignments, with covenants of general
         warranty made on Grantor's behalf. In no event shall Trustee be required to exhibit, present or display at any such sale any of the Property
         to be sold at such sale. The Trustee making such sale shall receive the proceeds of the sale and shall apply the same as provided below.
         Payment of the purchase price to Trustee shall satisfy the liability of the purchaser at any such sale of the Property, and such person shall
         not be bound to look after the application of the proceeds.
         Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Property, with the
         power to protect and preserve the Property, to operate the Property preceding foreclosure or sale, and to collect the Rents from the
         Property and apply the proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve without
         bond if permitted by law. Lender's right to the appointment of a receiver shall exist whether or not the apparent value of the Property
         exceeds the Indebtedness by a substantial amount. Employment by Lender shall not disqualify a person from serving as a receiver.
         Tenancy at Sufferance. If Grantor remains in possession of the Property after the Property is sold as provided above or Lender otherwise
         becomes entitled to possession of the Property upon default of Borrower or Granter, Grantor shall become a tenant at sufferance of Lender
         or the purchaser of the Property and shall, at lender's option, either (1) pay a reasonable rental for the use of the Property, (2) vacate
         the Property immediately upon the demand of Lender, or (3) if such tenants refuse to surrender possession of the Property upon demand,
         the purchaser shall be entitled to institute and maintain the statutory action of forcible entry and detainer and procure a writ of possession
         thereunder, and Grantor expressly waives all damages sustained by reason thereof.
         Other Remedies. Trustee or Lender shall have any other right or remedy provided in this Deed of Trust or the Note or available at law or in
         equity.
         Sale of the Property.    To the extent permitted by applicable law, Borrower and Grantor hereby waives any and all rights to have the
         Property marshalled. In exercising its rights and remedies, the Trustee or Lender shall be free to sell all or any part of the Property together
         or separately, in one sale or by separate sales. lender shall be entitled to bid at any public sale on all or any portion of the Property.
         Trustee may convey all or any part of the Property to the highest bidder for cash with a general warranty binding Grantor, subject to prior
         liens and to other exceptions to conveyance and warranty. Grantor waives all requirements of appraisement, if any. The affidavit of any
         person having knowledge of the facts to the effect that proper notice as required by the Texas Property Code was given shall be prima
         facie evidence of the fact that such notice was in fact given . Recitals and statements of fact in any notice or in any conveyance to the
         purchaser or purchasers of the Property in any foreclosure sale under this Deed of Trust shall be prima facie evidence of the truth of such
         facts, and all prerequisites and requirements necessary to the validity of any such sale shall be presumed to have been performed. Any
         sale under the powers granted by this Deed of Trust shall be a perpetual bar against Grantor, Grantor's heirs, successors, assigns and legal
         representatives.




                                                                                                                                                CFB 000019
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                        Page 30 of 61




                                                                   DEED OF TRUST
                                                                     {Continued)                                                                  Page 6

          Proceeds. Trustee shall pay the proceeds of any sale of the Property (a) first, to the expenses of foreclosure, including reasonable fees or
          charges paid to the Trustee, including but not limited to fees for enforcing the lien , posting for sale, selling, or releasing the Property, (b)
          then to Lender the full amount of the Indebtedness, (c) then to any amount required by law to be paid before payment to Grantor, and (d)
          the balance, if any, to Grantor.
          Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce any of the terms of this Deed of Trust, Lender shall be entitled
          to recover such sum as the court may adjudge reasonable as Lender's attorneys' fees at trial and upon any appeal. Whether or not any
          court action is involved, and to the extent not prohibited by law, all reasonable expenses Lender incurs that in Lender's opinion are
          necessary at any time for the protection of its interest or the enforcement of its rights shall become a part of the Indebtedness payable on
          demand and shall bear interest at the Note rate from the date of the expenditure until repaid. Expenses covered by this paragraph include,
          without limitation , however subject to any limits under applicable law, Lender's reasonable attorneys' fees and Lender's legal expenses,
          whether or not there is a lawsuit, including Lender's reasonable attorneys' fees and expenses for bankruptcy proceedings (including efforts
          to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection services, the cost of searching
          records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal fees, title insurance. and fees for the
          Trustee, to the extent permitted by applicable law. Granter also will pay any court costs, in addition to all other sums provided by law. In
          the event of foreclosure of this Deed of Trust, Lender shall be entitled to recover from Borrower or Granter Lender's reasonable attorneys'
          fees and actual disbursements that Lender necessarily incurs in pursuing such foreclosure.
     POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the powers and obligations of Trustee are part of this Deed of
     Trust:
          Powers of Trustee. In addition to all powers of Trustee arising as a matter of law, Trustee shall have the power to take the following
          actions with respect to the Property upon the written request of Lender and Granter: (a) join in preparing and filing a map or plat of the
          Real Property, including the dedication of streets or other rights to the public; (b) join in granting any easement or creating any restriction
          on the Real Property; and (c) join in any subordination or other agreement affecting this Deed of Trust or the interest of Lender under this
          Deed of Trust.
          Obligations to Notify. Trustee shall not be obligated to notify any other lienholder of the Property of the commencement of a foreclosure
          proceeding or of the commencement of any other action to which Lender may avail itself as a remedy, except to the extent required by
          applicable law or by written agreement.
         Trustee. In addition to the rights and remedies set forth above, with respect to all or any part of the Property, the Trustee shall have the
         right to foreclose by notice and sale, and Lender shall have the right to foreclose by judicial foreclosure, in either case in accordance with
         and to the full extent provided by applicable law.
         Substitute Trustee. Lender, at Lender's option, from time to time, and more than once, may appoint in writing a successor or substitute
         trustee, with or without cause, including the resignation, absence, death, inability, refusal or failure to act of the Trustee. The successor or
         substitute trustee may be appointed without ever requiring the resignation of the former trustee and without any formality except for the
         execution and acknowledgment of the appointment by the beneficiary of this Deed of Trust. The successor or substitute trustee shall then
         succeed to all rights, obligations, and duties of the Trustee. This appointment may be made on Lender's behalf by the President, any Vice
         President, Secretary, or Cashier of Lender.
    NOTICES. Any notice required to be given under this Deed of Trust, including without limitation any notice of default and any notice of sale
    shall be given in writing, and shall be effective when actually delivered, when actually received by telefacsimile (unless otherwise required by
    law), when deposited with a nationally recognized overnight courier, or, if mailed , when deposited in the United States mail, as first class,
    certified or registered mail postage prepaid, directed to the addresses shown near the beginning of this Deed of Trust. Any party may change
    its address for notices under this Deed of Trust by giving formal written notice to the other parties, specifying that the purpose of the notice is
    to change the party's address . For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's current address. Unless
    otherwise provided or required by law, if there is more than one Grantor, any notice given by Lender to any Grantor is deemed to be notice given
    to all Granters.
    MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Deed of Trust:
         Amendments. This Deed of Trust, together with any Related Documents, constitutes the entire understanding and agreement of the parties
         as to the matters set forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust shall be effective unless given in
         writing and signed by the party or parties sought to be charged or bound by the alteration or amendment.
         Annual Reports.    If the Property is used for purposes other than Grantor's residence, Grantor shall furnish to Lender, upon request, a
         certified statement of net operating income received from the Property during Grantor's previous fiscal year in such form and detail as
         Lender shall require. "Net operating income" shall mean all cash receipts from the Property less all cash expenditures made in connection
         with the operation of the Property.
         Caption Headings. Caption headings in this Deed of Trust are for convenience purposes only and are not to be used to interpret or define
         the provisions of this Deed of Trust.
         Merger. There shall be no merger of the interest or estate created by this Deed of Trust with any other interest or estate in the Property at
         any time held by or for the benefit of Lender in any capacity, without the written consent of Lender.
         Governing Law. This Deed of Trust will be governed by federal law applicable to Lender and, to the extent not preempted by federal law,
         the laws of the State of Texas without regard to its conflicts of law provisions. This Deed of Trust has been accepted by Lender In the
         State of Texas.
         Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Deed of Trust occurred in Dallas County, Granter agrees
         upon Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
         Joint and Several Liability. All obligations of Borrower and Grantor under this Deed of Trust shall be joint and several, and all references to
         Granter shall mean each and every Grantor, and all references to Borrower shall mean each and every Borrower. This means that each
         Granter signing below is responsible for all obligations in this Deed of Trust. Where any one or more of the parties is a corporation,
         partnership, limited liability company or similar entity, it is not necessary for Lender to inquire into the powers of any of the officers,
         directors, partners, members, or other agents acting or purporting to act on the entity's behalf, and any obligations made or created in
         reliance upon the professed exercise of such powers shall be guaranteed under this Deed of Trust.




                                                                                                                                              CFB 000020
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                   Entered 07/10/20 17:52:17                        Page 31 of 61




                                                                 DEED OF TRUST
                                                                   (Continued)                                                                  Page 7

         No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Deed of Trust unless such waiver is given in writing
         and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
         other right. A waiver by Lender of a provision of this Deed of Trust shall not prejudice or constitute a waiver of Lender's right otherwise to
         demand strict compliance w ith that provision or any other provision of this Deed of Trust. No prior waiver by Lender, nor any course of
         dealing between Lender and Grantor, shall constitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
         transactions. Whenever the consent of Lender is required under this Deed of Trust, the granting of such consent by Lender in any instance
         shall not constitute continuing consent to subsequent instances where such consent is required and in all cases such consent may be
         granted or withheld in the sole discretion of Lender.
         Payment of Interest and Fees. Notwithstanding any other provision of this Deed of Trust or any provision of any Related Document,
         Grantor does not agree or intend to pay, and Lender does not agree or intend to charge, collect, take, reserve or receive (collectively
         referred to herein as "charge or collect"), any amount in the nature of interest or in the nature of a fee for the Indebtedness which would in
         any way or event (including demand, prepayment, or acceleration) cause Lender to contract for, charge or collect more for the Indebtedness
         than the maximum Lender would be penmitted to charge or collect by any applicable federal or Texas state law. Any such excess interest
         or unauthorized fee will, instead of anything stated to the contrary, be applied first to reduce the unpaid principal balance of the
         Indebtedness, and when the principal has been paid in full , be refunded to Grantor.
         Severability. If a court of competent jurisdiction finds any provision of this Deed of Trust to be illegal, invalid , or unenforceable as to any
         circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
         the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
         modified, it shall be considered deleted from this Deed of Trust. Unless otherwise required by law, the illegality, invalidity. or
         unenforceability of any provision of this Deed of Trust shall not affect the legality, validity or enforceability of any other provision of this
         Deed of Trust.
         Successors and Assigns. Subject to any limitations stated in this Deed of Trust on transfer of Grantor's interest, this Deed of Trust shall be
         binding upon and inure to the benefit of the parties, their successors and assigns. If ownership of the Property becomes vested in a person
         other than Grantor, Lender, without notice to Grantor, may deal with Grantor's successors w ith reference to this Deed of Trust and the
         Indebtedness by way of forbearance or extension without releasing Grantor from the obligations of this Deed of Trust or liability under the
         Indebtedness.
        Time is of the Essence. Time is of the essence in the performance of this Deed of Trust.
        Waive Jury. All parties to this Deed of Trust hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by
        any party against any other party.
    DEFINITIONS. The following capitalized words and tenns shall have the following meanings when used in this Deed of Trust. Unless
    specifically stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words
    and terms used in the singular shall include the plural, and the plural shall include the singular, as the context may require. Words and tenns not
    otherwise defined in this Deed of Trust shall have the meanings attributed to such tenns in the Uniform Commercial Code:
        Beneficiary. The word "Beneficiary" means CrossFirst Bank, and its successors and assigns.
        Borrower. The word "Borrower'' means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
        their successors and assigns.
        Deed of Trust. The words "Deed of Trust" mean this Deed of Trust among Grantor, Lender, and Trustee, and includes without limitation all
        assignment and security interest provisions relating to the Personal Property and Rents.
        Default. The word "Default" means the Default set forth in this Deed of Trust in the section titled "Default".
        Environmental Laws.     The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
        relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
        Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
        Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 , et seq.,
        the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or fede[al laws, rules, or
        regulations adopted pursuant thereto.
        Event of Default. The words "Event of Default" mean any of the events of default set forth in this Deed of Trust in the events of default
        section of this Deed of Trust.
        Grantor. The word "Grantor'' means Bowie Real Estate Holdings LP.
        Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness.
        Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
        Note.
        Hazardous Substances.     The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
        chemical or infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
        improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
        Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
        waste as defined by or listed under the Environmental Laws . The tenm "Hazardous Substances" also includes, without limitation , petroleum
        and petroleum by-products or any fraction thereof and asbestos.
        Improvements. The word "Improvements" means all existing ~d future improvements, buildings, structures, mobile homes affixed on the
        Real Property, facilities, additions, replacements and other construction on the Real Property.
        Indebtedness. The word "Indebtedness" means all principal, interest, and other amounts, costs and expenses payable under the Note or
        Related Documents, together with all renewals of, extensions of, modifications of, consolidations of and substitutions for the Note or
        Related Documents and any amounts expended or advanced by Lender to discharge Grantor's obligations or expenses incurred by Trustee
        or Lender to enforce Grantor's obligations under this Deed of Trust, together with interest on such amounts as provided in this Deed of
        Trust.
        Lender. The word "Lender'' means CrossFirst Bank, its successors and assigns.




                                                                                                                                            CFB 000021
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                                    Entered 07/10/20 17:52:17                     Page 32 of 61




                                                                DEED OF TRUST
                                                                  (Continued)                                                                 Page 8

         Note.    The word "Note" means the promissory note dated December 14, 2017, in the original principal amount of
         $2,500,000.00 from Borrower to Lender, together with all renewals of, extensions of, modifications of, refinancings of, consolidations
         of, and substitutions for the promissory note or agreement. NOTICE TO GRANTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.
         Personal Property. The words "Personal Property" mean all equipment, fixtures, and other articles of personal property now or hereafter
         owned by Grantor, and now or hereafter attached or affixed to the Real Property; together with all accessions, parts, and additions to, all
         replacements of, and all substitutions for, any of such property; and together with all proceeds (including without limitation all insurance
         proceeds and refunds of premiums) from any sale or other disposition of the Property.
         Property. The word "Property" means collectively the Real Property and the Personal Property.
         Real Property. The words "Real Property" mean the real property, interests and rights, as further described in this Deed of Trust.
         Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
         agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
         agreements and documents. whether now or hereafter existing, executed in connection with the Indebtedness.
         Rents. The word "Rents" means all present and future rents , revenues, income, issues, royalties, profits, and other benefits derived from
         the Property. The word "Rents" shall also mean all "Rents" as defined in Chapter 64 of the Texas Property Code.
         Trustee. The word "Trustee" means Amy Fauss, Chief Operating Officer, whose address is 2021 McKinney Avenue, Ste 800, Dallas, TX
         75201 and any substitute or successor trustees.
     GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND GRANTOR AGREES TO ITS TERMS.

     GRANTOR:



     BOWIE REAL ESTATE HOLDINGS LP




                                                                                                    Manager of Bowie Real Estate



                                                 PARTNERSHIP ACKNOWLEDGMENT

    STATE OF   --~--~-~_I_______
                                                                           ) ss
    COUNTY OF   _......,,
                       (;,..oAJ,..,
                            __,_ _~- - - - - - -                           )




    This instrument was acknowledged before me on      ~~                          l LI(_
    Real Estate Holdings GP LLC, General Partner of Bowie Real Estate Holdings LP and Faraz
                                                                                                   .....,.._ _ by
                                                                                                     hml, Mana
                                                                                                                    a an F. Hashmi, Manager of Bowie
                                                                                                                    r f Bowie Real Estate Holdings GP
    LLC, General Partner of Bowie Real Estate Holdings LP, partners on behalf of Bowie Real          oldings LP, a artnership.




        LaserPro, Ver. 17.3.0.019 Copr. D+H USA Corporation 1997, 2017. All Rights Reserved . -TX L:\CFI\LPL\G01.FC TR-7920 PR-4




                                                                                                                                         CFB 000022
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20            Entered 07/10/20 17:52:17          Page 33 of 61


        Escrow File No. : T-17-329854-CM




                                               EXHIBIT ''A''



        A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
        Montague County, Texas according to the plat of same recorded in Volume 519, Page 602,
        Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
        southwest 85.00 feet of Lot 2 and all of Lot 3 and Lot 4 Block 3 of the Weldon Clark
        Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
        recorded in Volume 498, Page 313, Deed Records, Montague County, Texas and being the
        same tract of land described as tract one, two and three in deed to Bowie Real Estate
        Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
        Texas and being more particularly described as follows:

        BEGINNING at a one inch iron pipe found in the northeast line of Greenwood Street and
        in the southeast line of Lamb Street for the west corner of said Block 3 Presley Subdivision
        and the west corner of said Bowie Real Estate Holdings tract one;

        THENCE North 45°13 1 46" East with the southeast line of said Lamb Street 98.40 feet to a
        "Y" cut on concrete for the beginning of a 328.56 foot radius curve, the center of circle of
        said curve bears North 44°28 1 47" West;

        THENCE Northeasterly along said curve through a central angle of 30°09 1 19" for an arc
        length of 172.92 feet to an iron rod found for corner;

        THENCE North 15°44 1 14" East with the southeast line of said Lamb Street 18.00 feet to
        an iron rod found for the beginning of a 268.56 foot radius curve, the center of circle of
        said curve bears South 74°15 1 45" East;

        THENCE Northeasterly along said curve through a central angle of 29°55 1 27" for an arc
        length of 140.26 feet to a "Y" cut on concrete for the north corner of said Block 3 Presley
        Subdivision;

        THENCE North 45°13 1 46" East with the southeast line of said Lamb Street 30.00 feet to an
        iron rod set for the west corner of said Lot 2 Block 2 Weldon Clark Subdivision and for the
        west corner of said Bowie Real Estate Holdings tract two;

        THENCE North 45°06 1 15" East with the southeast line of said Lamb Street 95.00 feet to
        an iron rod found for the west corner of Lot 1 and for the north corner of said Lot 2 Block
        2 Weldon Clark Subdivision and for the north corner of said Bowie Real Estate Holdings
        tract two;

        THENCE South 44°45 144" East 224.67 feet to an iron rod found in the northwest line of
        Rock Street for the south corner of Lot 4 and for the east corner of said Lot 3 Block 2
        Weldon Clark Subdivision and for the east corner of said Bowie Real Estate Holdings tract
        two;




                                                                                                   CFB 000023
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20            Entered 07/10/20 17:52:17          Page 34 of 61




        THENCE South 45°06 1 15" West with the northwest line of said Rock Street 94.97 feet to a
        point in a building and in the northeast line of a platted alley for the south corner of said
        Lot 3 Block 2 and for the south corner of said Bowie Real Estate Holdings tract two;

        THENCE South 44°46 1 18" East 49.85 feet with the northeast line of said platted alley
        49.85 feet to an iron rod set for the west corner of said Lot 2 Block 3 Weldon Clark
        Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

        THENCE North 45°24 1 18" East with the southeast line of said Rock Street and the
        northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
        most westerly north corner of said Bowie Real Estate Holdings tract three;

        THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id in the southeast line of
        said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
        inner corner of said Bowie Real Estate Holdings tract three;

        THENCE North 45°14'29" East 105.88 feet to an iron rod found in the southwest line of
        Gray Street for the east corner of Lot 1 and for the north corner of said Lot 4 Block 3
        Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
        Estate Holdings tract three;

        THENCE South 44 °03 '57" East with the southwest line of said Gray Street 112.50 feet to
        a "Y" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
        Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowie Real Estate
        Holdings tract three;

        THENCE South 45°24 1 18" West with the northwest line of said Rock Street 188.28 feet to
        a "PK" nail set in the northeast line of said platted alley for the south corner of said Lot 3
        Block 3 Weldon Clark Subdivision and for the south corner of said Bowie Real Estate
        Holdings tract three;

        THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

        THENCE South 45°13'43" West 20.21 feetto a "Y" cut on concrete for the beginning of a
        268.56 foot radius curve, the center of circle of said curve bears North 44°46' 15" West and
        for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
        Real Estate Holdings tract one;

        THEN CE Southwesterly along said curve through a central angle of 30°08 1 24" for an arc
        length of 141.27 feet to a "Y" cut on concrete for corner;




                                                                                                     CFB 000024
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20           Entered 07/10/20 17:52:17        Page 35 of 61




        THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
        iron rod found for the beginning of a 328.56 foot radius curve, the center of circle of said
        curve bears South 14°37'51" East;

        THENCE Southwesterly along said curve through a central angle of 29°59'29" for an arc
        length of 171.98 feet to an iron rod found for corner;

        THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to
        an iron rod found in the northeast line of said Greenwood Street for the south corner of
        said Block 3 Presley Subdivision and for the south corner of said Bowie Real Estate
        Holdings tract one;

        THENCE North 44°46' 15" West with the northeast line of said Greenwood Street 289.95
        feet to the POINT OF BEGINNING.




                                                                                                CFB 000025
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                              Entered 07/10/20 17:52:17   Page 36 of 61




                                 FILED FOR RECORD
                           GLENDA HENSON - COUNTY CLERK
                             MONTAGUE COUNTY, TEXAS

                                        INST NO: 1705221
                       FILED ON: DECEMBER 20, 2017 AT 03:28pm


                 THIS INSTRUMENT CONTAINED 12 PAGES AT FILING



                     THE STATE OF TEXAS COUNTY OF MONTAGUE
                     I hereby certify that this instrument was filed on the date
                     and time stamped hereon and recorded in the
                     instrument of named record of Montague County, and
                     stamped hereon by me.
                     DATE: DECEMBER 20, 2017
                     GLENDA HENSON, COUNTY CLERK

                                  '7t.. .,"  I)
                              .__L. . I ~· '/.--.µ..,-i,._4"'-"--'· .,


                    Instrument# 1705221 ,                      lR_ Pages
                                                  QPR RECORDS




                                                                                                            CFB 000026
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 37 of 61




                               EXHIBIT E
            Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                     Entered 07/10/20 17:52:17     Page 38 of 61
                                                                   ()
  «» «»                                                    CROSSFIRST
 :» «» «»                                                          BANK -



  «» «»       February 28, 2020

 :» «» «»     Dr. Hasan Hashmi & Mr. Faraz Hashmi
  «» «»       Central Hospital of Bowie, LP / Bowie Real Estate Holdings, GP, LLC

 :» «» «»     5937 Gladeside Ct.
              Dallas, TX 75248
  «» «»
 :» «» «»     RE: CrossFirst Bank – Loan Payments past due / items needed - Loan #3814-1

  «» «»       Gentlemen;

 :» «» «»     Your loan is in default for the following reasons;
  «» «»
 :» «» «»         -    Montague County real estate tax payments past due (2018 and 2019 tax payments past due as
                       of Feb 2020)
  «» «»           -    Lack of continuing operations for supportable cash flow to service the debt

 :» «» «»         -    Interest payments past due as of December 14, 2020


  «» «»       As you know, we have contracted with Mark Shapiro of Glass Ratner for consultation to help with your
              February 4 verbal commitment to prioritize the repayment of Loan #3814-1.
 :» «» «»
  «» «»       Please continue to correspond with him and submit requested items in a timely and detailed manner,
              including but not limited to;
 :» «» «»
  «» «»           -    Detailed and A/R Aging Reports that include all (but not limited to) the following items;

 :» «» «»              1.      Claim #
  «» «»                2.
                       3.
                               Date of Service
                               Patient Name
 :» «» «»              4.      CPT/HCPCS/Rev Code
  «» «»                5.
                       6.
                               Quantity
                               Modifiers
 :» «» «»              7.      Diagnosis Codes

  «» «»                8.
                       9.
                               Rendering Provider Name/NPI
                               Billing Provider Name/NPI
 :» «» «»              10.     Tax ID

  «» «»                11.
                       12.
                               Amount Billed
                               Date(s) billed
 '» «» «»              13.     Payments (if any)

  «» «»                14.     Payor (Medicare, Medicaid, Managed Medicare, Managed Medicaid, Commercial,
                       Managed Care (HMO/PPO) Self Pay) 3. CPT code (s) 4. Denial code (s) (I've attached the standard
 :» «» «»              reason and remark codes)

  «» «»                15.
                       16.
                               Denials (including glossary of denial reason codes)
                               Account notes
 :» «» «»
.«» «»        Also, please continue to update me on the progress of these requests and let me know if you have
              questions throughout the process.
,:» «» «»
  «» «»       Thanks

 :» «» «»
  «» «»       Dustin Gibson, CrossFirst Bank
 :» «» «»
  «» «»
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 39 of 61




                               EXHIBIT F
          Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20             Entered 07/10/20 17:52:17         Page 40 of 61




                                                      March 4, 2020


                                                 NOTICE OF DEFAULT AND
                                                 RESERVATION OF RIGHTS



~~ ~~      SENT BY CERTIFIED MAIL,
           RETURN RECEIPT REQUESTED
~ ~~ ~~    AND A COPY BY FIRST CLASS MAIL
~~ ~~
            Central Hospital of Bowie LP
~ ~~ ~~     5005 LBJ Freeway, Suite 1400
~~ ~~       Dallas, Texas 75224
~ ~~ ~~
           Bowie Real Estate Holdings LP
~~ ~~      705 E. Greenwood Ave.
~ ~~ ~~    Bowie, Texas 76230
~~ ~~
           Faraz F. Hashmi
~ ~~ ~~    5937 Gladeside Ct.
~~ ~~      Dallas, Texas 75248
~~~~~
           Hasan F. Hashmi
~~ ~~      5937 Gladeside Ct.
~ ~~ ~~    Dallas, Texas 75248
~~ ~~
                  RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan")
~ ~~ ~~                   evidenced by that certain Business Loan Agreement dated December 14, 2017 (as so
~~ ~~                     amended and assigned, from time to time, the "Loan Agreement" and all amounts due
                          thereunder, the "Indebtedness"), made by Central Hospital of Bowie LP ("Borrower"),
                          CrossFirst Bank ("Lender"), as evidenced by that certain Promissory Note dated
                          December 14, 2017, executed by Borrower and payable to the order of Lender, secured
                          by, among other things, that certain Commercial Security Agreement dated December
                          14, 2017, executed by Borrower for the benefit of Lender, covering the property more
                          particularly described therein (collectively, the "Property").

                          The Loan Agreement, Note, the Security Agreement, the Guaranty (as defined below)
                          and the Deed of Trust (as defined below), along with any other documents evidencing or
                          securing the Loan are collectively referred to herein as the "Loan Documents"). Any
                          capitalized term used in this letter but not defined herein shall have the meaning
~ ~~ ~~                   assigned to such term in the Loan Agreement.

~~ ~~
~ ~~ ~~
~~ ~~
~ ~~ ~~
~~ ~~                                                                                             CROSS FIRST
                                                                                                         BANK •
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17         Page 41 of 61

 March 4, 2020
 Page 2



 Ladies and Gentlemen:

 According to Lender's records, Borrower is in default under the Loan because of, and among other
 things:

                  (i) Borrower's failure to repay the Loan in full on the Maturity Date; and

               (ii) failure to pay all taxes prior to the due date thereof pursuant to the Loan
         Agreement.

 Items (i)-(ii) above are collectively referred to herein as the "Events of Default".

 The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
 2017, executed by Faraz F. Hashmi ("Faraz"), (ii) that certain Commercial Guaranty dated December 14,
 2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
 December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and
 Hasan, individually and collectively, "Guarantors"), which is secu red by that certain Deed of Trust date d
 December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
 Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. 1705221,
 covering the property more particularly described therein (the "Collateral Pro perty").

 Demand is hereby made on Borrower and each Guarantor for prompt payment and performance of
 Borrower's obligations related to the Events of Default under the Loan Documents.

 This letter serves to notify Borrower that Lender hereby expressly reserves all of its rights, remedies and
 recourses with respect to the Loan at any time, including initiating foreclosure proceedings against the
 Property and the Collateral Property. In the event suit is filed by Lender to collect the Loan, Lender will
 seek, in addition to other damages, recovery of attorneys' fees as allowed by law. Neither this letter nor
 any action or inaction by Lender, whether past, present or future, has been intended or shall be
 construed to (i) constitute a waiver of any Event of Default now existing or hereafter arising or a waiver
 of compliance with any term or provision in the Loan Agreement or other Loan Documents, or an
 agreement to delay or forbear from the exercise of, any of any rights and remedies provided for at law
 and/or in the Loan Documents or otherwise, (ii) constitute a waiver of any rights, claims and/or
 remedies under the Loan Documents and/or applicable law, (iii) constitute a course of dealing among
 the parties, (iv) constitute an election of remedies, (v) constitute an agreement to engage in negotiation
 of, or to obtain internal approval for, any proposal for a forbearance or a restructure of the Loan, or
 (vi) constitute an agreement with respect to any other matter not expressly and specifically set forth
 herein. This letter and any notice or notices previously sent by Lender should not be construed as
 requiring Lender to give any notice not expressly required by the Loan Documents or applicable law.

 All rights and remedies available to Lender under the Loan Agreement, the Note, the Deed of Trust, and
 the other Loan Documents, and applicable law may be exercised concurrently and successively, and
 Lender reserves all rights to exercise its remedies in such order and manner as it may elect, to the
 maximum extent permitted by applicable law.

 As a result of the Events of Default, Lender has retained outside legal counsel and is continuing to accrue
 legal fees in connection with the Loan. Pursuant to the terms of the Loan Documents, Borrower will be
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20             Entered 07/10/20 17:52:17          Page 42 of 61

  March 4, 2020
  Page 3



  responsible for payment of all fees and expenses (including fees of Lender's legal counsel} incurred in
  connection with the Loan.

  One purpose of this letter is to collect a debt and any information obtained will be used for that
  purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend
  that you obtain counsel of your choice to protect your interests.
           Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20            Entered 07/10/20 17:52:17         Page 43 of 61




                                                       March 4, 2020


                                                 NOTICE OF DEFAULT AND
                                                 RESERVATION OF RIGHTS

:v ~v ~v
 ~v ~v      SENT BY CERTIFIED MAIL,

:v ~v ~v    RETURN RECEIPT REQUESTED
            AND A COPY BY FIRST CLASS MAIL
 ~v ~v
:v ~v ~v     Central Hospital of Bowie LP

 ~v ~v       5005 LBJ Freeway, Suite 1400
             Dallas, Texas 7,5224
:v ~v ~v
 ~v ~v       Bowie Real Estate Holdings LP
             705 E. Greenwood Ave.
:v ~v ~v     Bowie, Texas 76230
 ~v ~v
:v ~v ~v     Faraz F. Hashmi
             5937 Gladeside Ct.
 ~v ~v       Dallas, Texas 75248
:v ~v ~v
 ~v ~v       Hasan F. Hashmi
             5937 Gladeside Ct.
:v ~v ~v     Dallas, Texas 75248
 ~v ~v
:v ~v ~v           RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan")
                           evidenced by that certain Business Loan Agreement dated December 14, 2017 (as so
 ~v ~v                     amended and assigned, from time to time, the "Loan Agreement" and all amounts due
                           thereunder, the "Indebtedness"), made by Central Hospital of Bowie LP ("Borrower"),
                           CrossFirst Bank ("Lender"), as evidenced by that certain Promissory Note dated
                           December 14, 2017, executed by Borrower and payable to the order of Lender, secured
                           by, among other things, that certain Commercial Security Agreement dated December
                           14, 2017, executed by Borrower for the benefit of Lender, covering the property more
   T   "                   particularly described therein (collectively, the "Property").

                           The Loan Agreement, Note, the Security Agreement, the Guaranty (as defined below)
                           and the Deed of Trust (as defined below), along with any other documents evidencing or
                           securing the Loan are collectively referred to herein as the "Loan Documents"). Any
                           capitalized term used in this letter but not defined herein shall have the meaning
v~v ~v                     assigned to such term in the Loan Agreement.

~~ ~v
v~v ~v
~v ~v
~ ~v ~~
~v ~~                                                                                             CROSS FIRST
                                                                                                         BANK,
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17          Page 44 of 61

  March 4, 2020
  Page 2



  Ladies and Gentlemen:

  According to Lender's records, Borrower is in default under the Loan because of, and among other
  things:

                   (i) Borrower's failure to repay the Loan in full on the Maturity Date; and

                (ii) failure to pay all taxes prior to the due date thereof pursuant to the Loan
          Agreement.

  Items (i)-(ii) above are collectively referred to herein as the "Events of Default".

  The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
  2017, executed by Faraz F. Hashmi ("Faraz"), (ii) that certain Commercial Guaranty dated December 14,
  2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
  December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and
  Hasan, individually and collectively, "Guarantors"), which is secured by that certain Deed of Trust dated
  December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
  Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. 1705221,
  covering the property more particularly described therein (the "Collateral Pro perty").

  Demand is hereby made on Borrower and each Guarantor for prompt payment and performance of
  Borrower's obligations related to the Events of Default under the Loan Documents.

 This letter serves to notify Borrower that Lender hereby expressly reserves all of its rights, remedies and
 recourses with respect to the Loan at any time, including initiating foreclosure proceedings against the
 Property and the Collateral Property. In the event suit is filed by Lender to collect the Loan, Lender will
 seek, in addition to other damages, recovery of attorneys' fees as allowed by law. Neither this letter nor
 any action or inaction by Lender, whether past, present or future, has been intended or shall be
 construed to (i) constitute a waiver of any Event of Default now existing or hereafter arising or a waiver
 of compliance with any term or provision in the Loan Agreement or other Loan Documents, or an
 agreement to delay or forbear from the exercise of, any of any rights and remedies provided for at law
 and/or in the Loan Documents or otherwise, (ii) constitute a waiver of any rights, claims and/or
 remedies under the Loan Documents and/or applicable law, (iii) constitute a course of dealing among
 the parties, (iv) constitute an election of remedies, (v) constitute an agreement to engage in negotiation
 of, or to obtain internal approval for, any proposal for a forbearance or a restructure of the Loan, or
 (vi) constitute an agreement with respect to any other matter not expressly and specifically set forth
 herein. This letter and any notice or notices previously sent by Lender should not be construed as
 requiring Lender to give any notice not expressly required by the Loan Documents or applicable law.

 All rights and remedies available to Lender under the Loan Agreement, the Note, the Deed of Trust, and
 the other Loan Documents, and applicable law may be exercised concurrently and successively, and
 Lender reserves all rights to exercise its remedies in such order and manner as it may elect, to the
 maximum extent permitted by applicable law.

 As a result of the Events of Default, Lender has retained outside legal counsel and is continuing to accrue
 legal fees in connection with the Loan. Pursuant to the terms of the Loan Documents, Borrower will be
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                 Entered 07/10/20 17:52:17                        Page 45 of 61

  March 4, 2020
  Page 3



  responsible for payment of all fees and expenses (including fees of Lender's legal counsel) incurred in
  connection with the Loan.

  One purpose of this letter is to collect a debt and any information obtained will be used for that
  purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend
  that you obtain counsel of your choice to protect your interests.




                                                 By:   - -~           ~ x - ---.-,-,~----+-;.--=----,,--
                                                 Name: ___,= ~....l..L---=-~---=....:.!....:.:.L..,,=..-
                                                 Title: _ -,.~=-..::....:....::::....i.~t....,.....=-=-~~.
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 46 of 61




                               EXHIBIT G
  Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                               Entered 07/10/20 17:52:17         Page 47 of 61




 * Jacksoo Walker LLP
}WI

                                                                 \1arch 13. 2020


                                                   SECOND NOTICE OF DEFAULT
                                                   AND DEMA~D FOR PAYMENT


      SENT BY CERTIFIED MAIL,
      RETURN RECEIPT REQUESTED
      AND A COPY BY FIRST CLASS MAIL
      AND A COPY BY ELECTRONIC MAIL

      Central Hospital of Rowie LP                    Certified Article Number
      5005 LBJ Freeway. Suite 1400
      Dallas. Texas 75224                           9414 7266 9904 2132 1aoa 77
      har1h)t 1 ,, hl!..'.-l<l\\ .C\' lll                SENDER'S RECORD

      Bowie Real Estate Holdings LP
      705 E. Greenwood A\·e.                           Certified Article Number
      Bo"ic.Texas 76230                              9414 7266 9904 2132 1aoa a4
      haru ll n 11 hlL!-la\\ .cu111
                                                             SENDER 'S RECORD
       Faraz F. Hashmi
      5937 Gladeside Ct.                         Certified Article Number
      Dallas. Texas 75248
                                                9414 7266 9904 2132 1a • a 91
      thd-,i1111i l 11 L!J11 :1il .c1 ' t11

         Hasan F. Hashmi
         593 7 G ladcside Ct.
                                                    SENDER'S RECORD
                                                         .   .   '
                                                9414 7266 9904 2132 1ao9 07
                                                                               .   -
         Dallas. Texas 75248
         hlh ;1:- h111i (I L!l11JiJ :Cl_'.D.1      SENDER'S RECORD
                   RE:           That cenain loan in the original principal amount of $2.500,000.00 (the " Lnnrf')
                                 e\ idenced by that certain Rusiness Loan Agreement dated December 14. 201 7 (as so
                                 amended and assigned. from time to time. the "Loan Agreemel}t .. and all amounts due
                                 thereunder. the "Indebtedness"). made by Central Hospital of Bo" ie LP ("Borro\,er" ).
                                 CrossFirst Bank (" ' Lender"). as evidenced by that certain Promissory Note dated
                                 December 14. 2017 (the ··Note"). executed by Borro\,er and payable to the order of
                                 Lender. secured by, among other things. that certain Commercial Security Agreement
                                 dated December I 4, 2017, executed by Borrower for the benefit of Lender. cm ering the
                                 property more particularly described therein (collectively. the "Prope11y") .

                                 The Loan Agreement , Note. the Security Agreement, the Guarani) (as defined bel O\\)
                                 and th e Deed of Trust (as defined belO\\ ), along with any other documents evidencing or
                                 s1:curi11g the Loan are collectively referred to herein as the .. Loan IJocuments .. ). Any




    JW    I DA LL A S         L ~• " " :.
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17             Page 48 of 61




   March 13 , 2020
   Page 2


                     capitalized term used in this letter but not defined herein shall have the meaning assigned
                     to such tenn in the Loan Agreement.


   Ladies and Gentlemen:

   This law finn represents Lender in connection with the Loan. This letter concerns the occurrence of
   certain Events of Default under the Loan, including, but not limited to, Borrower's failure to repay the
   Loan on the Maturity Date (collectively, the "Events of Default"). Lender previously notified Borrower
   and Guarantor of the Events of Default pursuant to that certain Notice of Default letter dated March 4.
   2020.

   The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
   2017, executed by Faraz F. Hashmi ("F araz"), (ii) that certain Commercial Guaranty dated December 14.
   201 7, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
   December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together \\ ith Faraz and
   Hasan, individually and collectively "Guarantors"), which is secured by that certain Deed of Trust dated
   December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
   Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. I 705221 ,
   covering the property more particularly described therein (the ··Collatera l Propcrt, .. ).

    Despite being under no obligation to do so, demand is hereby made for the immediate payment of all
    amounts outstanding under the Loan Documents, before I 2:00 p.m., Central Time, on March 16. 2020.
    Payment must be made with cash or other fonn of payment acceptable to Lender. You should contact
    David Williams at Lender's offices at telephone number (214) 545-6054 for the exact amounts owed and
    to make arrangements for the payment of the outstanding amounts under the Loan Documents.

    This letter is formal notice that if Borrower fails to repay the Loan in full by 12:00 p.m. Central time on
    March 16, 2020, Lender intends to commence foreclosure proceedings against the Collateral Property and
    exercise the other rights and remedies available to Lender under the Loan Documents.

    All rights and remedies available to Lender under the Loan Agreement. Note, Deed of Trust, any Loan
    Document, and applicable law may be exercised concurrently and successively, and Lender reserves all
    rights to exercise its remedies in such order and manner as it may elect. to the maximum extent permitted
    by applicable law. Lender' s past or future delay in exercising or failure to exercise any rights and
    remedies available to Lender is not intended to be and should not be construed as (i) a waiver of rights
    and remedies available to Lender pursuant to the Loan Documents, or (ii) an agreement by Lender to
    forbear from exercising its rights and remedies in the future .

    Further, by this letter, Lender expressly reserves all of its rights and remedies with respect to the Loan
    Agreement, Note, Deed of Trust, and the Loan Documents executed in conjunction therewith. Neither
    this letter nor any action or inaction by Lender. whether past. present or future, has been intended or shall
    be construed as (a) a waiver of. or an agreement to delay or forbear from the exercise of, any rights or
    remedies prov ided for at law or in the Loan Documents or otherwise; (b) a waiver of any defaults under
    the Loan Agreement, J\i ote, Deed of Trust, or any other Loan Document; (c) an election of remedies; (d)
    an agreement to engage in negotiation of, or to obtain internal approval for. any proposal for a restructure
    or extension of the Loans; or (e) an agreement with respect to any other matter not expressly set forth in
    this letter. This letter and any notice or notices previously sent by Lender shall not be construed as
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17            Page 49 of 61




    March 13. 2020
    Page 3


   requiring Lender to give any notice not expressly required by the Loan Agreement, Note, Deed of Trust,
   any other Loan Document, or by applicable law.

   Lender"s claims and demands with respect to this indebtedness. whenever made, whether for principal,
   interest, or otherwise, are intended to comply in all respects, both independently and collectively, with all
   applicable usury laws, and all such claims and demands are accordingly limited so that applicable laws
   are not violated.

   No oral representations or course of dealing on the part of Lender, its officers, employees, or agents, nor
   any failure or delay by Lender with respect to the exercise of any right, power or privilege under the Loan
   Documents and all other agreements between Lender and Borrower shall operate as a waiver of any rights
   which Lender may have, and the single or partial exercise of any such right, power, or privilege shall not
   preclude any later exercise of any other right. power, or privilege provided in the Loan Documents.

    One purpose of this letter is to collect a debt and any information obtained will be used for that purpose.
    This letter is not intended to advise you of your legal rights and obligations. We recommend that you
    obtain counsel of your choice to protect your interests.



                                                     JACKSO'\/ WALKER L.L.P.


                                                                .
                                                            /L,/,·
                                                                    /
                                                                        /4 /
                                                                           ,       .
                                                     By: ,         , ,· Jo r-c /::.;
                                                        Mich ae l S. Held
                                                                I
                                                            I




    cc:     David Williams
            Lloyd Stone
            John Billings
            Dustin Gibson
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 50 of 61




                               EXHIBIT H
 Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                Entered 07/10/20 17:52:17          Page 51 of 61



 *
)WIJackson Walker LLP


                                                  March 17, 2020


                                            NOTICE OF FORECLOSURE


     SENT BY CERTIFIED MAIL,
     RETURN RECEIPT REQUESTED
     AND A COPY BY FIRST CLASS MAIL

     Central Hospital of Bowie LP
     5005 LBJ Freeway, Suite 1400
                                        irtb&ffltti@iihli,.\,fa
                                     • 414- ---       •---••
                                            7266 9904 2151 ab 71 00
                                                                   .... • •
                                                                              a
                                        9
     Dallas, Texas 75224

     Bowie Real Estate Holdings LP
     705 E. Greenwood Ave.
     Bowie, Texas 76230                9414 7266 9904 2151 a67l 17
                                              SENDER'S RECORD
     Faraz F. Hashmi
     5937 Gladeside Ct.                     Certified Article Number
     Dallas, Texas 75248               9414 7266 9904 2151 a67l 24
                                                                                    Certified Article Number
     Hasan F. Hashmi                          SENDER 'S RECORD
     5937 Gladeside Ct.                                                           9414 7266 9904 2151 a67l 31
     Dallas, Texas 75248                                                               SENDER 'S RECORD
            RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan") evidenced
                    by that certain Business Loan Agreement dated December 14, 2017 (as so amended and
                    assigned, from time to time, the "Loan Agreement" and all amounts due thereunder, the
                    "Indebtedness''), made by Central Hospital of Bowie LP ("Borrower"), and CrossFirst Bank
                    ("Lender"), as evidenced by that certain Promissory Note dated December 14, 2017 (the
                    "Not~"), executed by Borrower and payable to the order of Lender, secured by, among other
                    things, that certain Deed of Trust dated December 14, 2017 (the "Deed of Trust"), executed
                    by Bowie Real Estate Holdings LP ("Bowie") to Amy Fauss, as trustee for the benefit of
                    Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument
                    No. I 705221, covering the property more particularly described on Exhibit A attached
                    hereto (the "Property").



     Ladies and Gentlemen:

     This law finn represents Lender. Lender is the current owner and holder of the Note which evidences the
     loan (the "Loan") to Borrower and is secured by, among other things, the Property pursuant to terms of the
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                Entered 07/10/20 17:52:17            Page 52 of 61




   Page 2




   Peed of Trust. The Loan Agreement, the Note, Peed of Trust, and all other loan documents executed in
   connection with the Loan, are referred to herein, collectively, as the "Loan Documents".

   Borrower is in default under the Loan because of, and among other things, failure to repay the Loan on the
   Maturity Date (as defined in the Loan Agreement) (the "Default"), By letter dated March 4, 2020, Lender
   notified you of the continuing nature of the Default and demanded the immediate payment in full of the
   Loan. By letter dated March 13, 2020, this firm notified Borrower of the continuing nature of the Default
   and gave Borrower and each Guarantor notice of Lender's intent to begin exercising remedies against
   Borrower and Guarantor, including commencing foreclosure proceedings against the Property in the event
   the Loan was not repaid in full on or before 12:00 p.m., Central Time, on March 16, 2020.

   According to the records of Lender, Borrower has failed to cure the Default. Further demand is hereby made
   on Borrower and all persons obligated on the Note for the payment of the full outstanding principal balance
   of the Note, plus accrued interest and any other amounts owing under the Loan Agreement, the Note and
   Loan Documents. If Borrower wishes to satisfy the indebtedness to protect its interest in the Property, David
   Williams at Lender's offices at telephone number (214) 545-6054 should immediately be contacted to
   arrange for payment of the exact amounts owed on the date of the payment.

   If the amounts owed are not paid, Lender will have the Property sold pursuant to the terms of the Deed of
   Trust. This sale shall be conducted as required by law and the Deed of Trust. A copy of the Notice of
   Substitute Trustee's Sale specifying the time, place, and terms of the foreclosure sale is enclosed with this
   letter. The proceeds from the sale shall be applied to the indebtedness in accordance with the terms of the
   Loan Documents. If the proceeds from the sale are insufficient to fully satisfy the debt, then to the extent
   allowable under applicable law and the Loan Documents, Lender may choose collect the deficiency, through
   suit or otherwise, including any attorneys' fees allowed by the court.

   The Loan is further secured by, among other things (i) that certain Commercial Guaranty dated December
   14, 2017, executed by Faraz F. Hashmi ("Paraz"), (ii) that certain Commercial Guaranty dated December 14,
   2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated December
   14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and Hasan,
   individually and collectively, "Guarantors"). Demand is hereby made on Guarantors for prompt payment
   and performance of Borrower's obligations under the Loan.

   ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED FORCES OF THE
   UNITED STATES. IF YOU ARE OR YOUR SPOUSE IS SERVING ON ACTIVE MILITARY
   DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS NATIONAL
   GUARD OR TIIE NATIONAL GUARD OF ANOTIIER STATE OR AS A MEMBER OF A
   RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED STATES, PLEASE SEND
   WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO THE SENDER OF THIS
   NOTICE IMMEDIATELY. The address for the sender of this notice is c/o Jackson Walker L.L.P., 2323
   Ross Ave., Suite 600, Dallas, Texas 75201, Attn: Kelly S. Hodge.

   All rights and remedies available to Lender under the Loan Agreement, Note, Deed of Trust, and other Loan
   Documents, and applicable law may be exercised concurrently and successively, and Lender reserves all
   rights to exercise its remedies in such order and manner as it may elect, to the maximum extent permitted by
   applicable law.
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                  Entered 07/10/20 17:52:17            Page 53 of 61




   Page 3




   This letter also serves to notify Borrower and Guarantor that Lender hereby expressly reserves all of its
   rights, remedies and recourses with respect to the Loan, including its rights, remedies and recourses arising
   as a result of the Default. Neither this letter nor any action or inaction by Lender, whether past, present or
   future, any discussions or correspondence between Borrower and/or Guarantor and Lender, has been
   intended or shall be construed as (a) a waiver of, or an agreement to delay or forbear from the exercise of,
   any of Lender's rights and remedies provided for at law and/or in the Loan Documents or otherwise, (b) a
   waiver of the Default or any other default under the Loan Documents, (c) an election of remedies, (d) an
   agreement to engage in negotiation of, or to obtain internal approval for, or any proposal for, a restructure of
   the Loan, (e) a course of dealing among the parties, or (f) an agreement with respect to any other matter not
   expressly and specifically agreed to by the parties in writing. This letter and any notice or notices previously
   sent by Lender should not be construed as requiring Lender to give any notice not expressly required by the
   Loan Documents or applicable law.

   Lender's claims and demands with respect to this indebtedness, whenever made, whether for principal,
   interest, or otherwise, are intended to comply in all respects, both independently and collectively, with all
   applicable laws, including usury laws, and all such claims and demands are accordingly limited so that
   applicable laws are not violated.

   One purpose of this communication is to collect a debt and any information obtained will be used for that
   purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend that
   you obtain counsel of your choice to protect your interests.

                                                     JACKSON WALKER L.L.P.




    cc:     David Williams
            Lloyd Stone
            John Billings
            Dustin Gibson
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                Entered 07/10/20 17:52:17            Page 54 of 61




                                                EXHIBIT A
                                              THE PROPERTY

         A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
         Montague County. Texas according to the plat of same recorded in Volume 519, Page 602,
         Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
         southwest 85.00 feet of Lot 2 and all of Lot 3 and Lot 4 Block 3 of the Weldon Clark
         Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
         recorded in Volume 498, Page 313, Deed Records, Montague County, Texas and being the
         same tract of land described as tract one, two and three in deed to Bowie Real Estate
         Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
         Texas and being more particularly described as follows:

          BEGll\'NlNG at a one inch iron pipe found in the northeast line of Greenwood Street and
          in the southeast line of Lamb Street for the west comer of said Block 3 Presley Subdivision
          and the west corner of said Bowie Real Estate Holdings tract one;

          THENCE North 45°13 '46" East with the southeas1 line of said Lamb Street 98.40 feet to a
          "Y" cut OD concrete for the beginning of a 328.56 foot radius curve, the center of circle of
          said curve bears North 44°28'47" West;

          THENCE Northeasterly along said curve through a central angle of 30°09' 19" for an arc
          length of 172.92 feet to an iron rod found for corner;

          THENCE North 15°44' 14" East with the southeast line of said Lamb Street 18.00 feet to
          an iron rod found for the beginning of a 268.56 foot radius curve, the center of circle of
          said curve bears South 74°15'45" East;

          THENCE Northeasterly along said curve through a central angle of 29°55'27" for an arc
          length of 140.26 feet to a "Y" cut on concrete for the north corner of said Block 3 Presley
          Subdivision;

          THENCE North 45°13'46" East with the southeast line of said Lamb Street 30.00 feet to an
          iron rod set for the west corner of said Lot 2 Block 2 Weldon Clark Subdivision and for the
          west corner of said Bowie Real Estate Holdings tract two;

          THENCE North 45°06' 15" East with the southeast line of said Lamb Street 95.00 feet to
          an iron rod found for the west corner of Lot 1 and for the north corner of said Lot 2 Block
          2 Weldon Clark Subdivision and for the north comer of said Bowie Real Estate Holdings
          tract two;

          THENCE South 44°45'44" East 224.67 feet to an iron rod found in the northwest line of
          Rock Street for the south comer of Lot 4 and for the east corner of said Lot 3 Block 2
          Weldon Clark Subdivision and for the east corner of said Bowie Real Estate Holdings tract
          two;
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                    Entered 07/10/20 17:52:17              Page 55 of 61




   Page 5



            THENCE South 45°06' 15" West with the northwest line of said Rock Street 94.97 feet to a
            point in a building and in the northeast line of a platted alley for the south corner of said
            Lot 3 Block 2 and for the south corner of said Bowie Real Estate Holdings tract two;

            THENCE South 44°46' 18" East 49.85 feet with the northeast line of said platted alley
            49.85 feet to an iron rod set for the west corner of said Lot 2 Block 3 Weldon Clark
            Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

            THENCE North 45°24' 18" East with the southeast line ofsaid Rock Street and the
            northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
            most westerly north corner of said Bowie Real Estate Holdings tract three;

            THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id in the southeast line of
            said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
            inner corner of said Bowie Real Estate Holdings tract three;

            THENCE North 45°14'29" East 105.88 feet to an iron rod found in the southwest line of
            Gray Street for the east corner of Lot 1 and for the north comer of said Lot 4 Block 3
            Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
            Estate Holdings tract three;

            THENCE South 44 °03 '57" East with the southwest line of said Gray Street 112.50 feet to
            a ''Y" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
            Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowie Real Estate
            Holdings tract three;

            THENCE South 45°24' 18" West with the northwest line of said Rock Street 188.28 feet to
            a "PK" nail set in the northeast line of said platted alley for the sooth corner of said Lot 3
            Block 3 Wc1don Clark Subdivision and for the south corner of said Bowie Real Estate
            Holdings tract three;

            THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

            TIIENCE South 45°13'43° West 20.21 foetto a "Y" cut on concrete for the beginning of a
            268.56 foot radius curve, the center of circle of said curve bears North 44°46' 15" West and
            for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
            Real Estate Holdings tract one;

            THENCE Southwesterly along said curve through a central angle of30°08'24" for an arc
            length of 141.27 feet to a "V" cut on concrete for corner;
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                 Entered 07/10/20 17:52:17           Page 56 of 61




   Page 6




            THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
            iron rod found for the beginning of a 328.56 foot radius cun>e, the center of circle of said
            curve bears South 14°37'51" East;

            THENCE Southwesterly along said curve through a central angle of 29°59'29" for an arc
            length of 171.98 feet to an iron rod found for corner;

            THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to         ,
            ao iron rod found in the northeast line of said Greenwood Street for the south comer of
            said Block 3 Presley Subdivision and for the south corner of said Bowie Real Estate
            Holdings tract one;

            THENCE North 44°46' 15" West with the northeast line of said Greenwood Street 289.95
            feet to the POINT OF BEGINNlNG.




   25337685v.2
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                    Entered 07/10/20 17:52:17             Page 57 of 61




   After Recording, Please Retw;n To:

   Jackson Walker L.L.P.
   2323 Ross Ave., Suite 600
   Dallas, Texas 75201
   Attn: Michael S. Held


                                    NOTICE OF SUBSTITUTE TRUSTEE'S SALE


   DATE: March 17, 2020
   NOTE: Promissory Note described as follows:

            Date:               December 14, 2017

            Borrower:           Central Hospital of Bowie LP

            Lender:             CrossFirst Bank

            Original Principal Amount: $2,500,000.00

   DEED OF TRUST:            Deed of Trust described as follows:

            Date:               December 14, 2017

            Grantor:            Bowie Real Estate Holdings LP, a Texas limited partnership

            Trustee:            Amy Fauss
                   I

            Beneficiary:        CrossFirst Bank

            Recorded in:        Document Number 1705221, of the Real Property Records of Montague County,
            Texas

    LENDER:        CrossFirst Bank

    GRANTOR:           Bowie Real Estate Holdings LP, a Texas limited partnership

    BORROWER:           Central Hospital of Bowie LP

    PROPERTY:          The real property more particularly described on Exhibit A. attached hereto

    SUBSTITUTE TRUSTEE:           Kelly s. Hodge

             Substitute Trustee's Mailing Address:

                         c/o Jackson Walker L.L.P.
                         2323 Ross Ave., Suite 600
    NOTICE OF SUBSTIJurE TRUSTEE'S SALE (Bowle)                                                                rage I

    25337691 v.2
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20               Entered 07/10/20 17:52:17          Page 58 of 61




                   Dallas, Texas 75201
                   Attn: Kelly S. Hodge

   DATE AND TIME OF TRUSTEE'S SALE OF PROPERTY:

                   April 7, 2020, being the first Tuesday of the month, to commence at 10:00
                   a.m., or within three hours thereafter.

   PLACE OF TRUSTEE'S SALE OF PROPERTY:

                   The east door of the Montague County courthouse, or such other place
                   designated for real property foreclosures pursuant to Section 51.002 of the
                   Texas Property Code by the Commissioners Court of Montague County,
                   Texas, in instrument(s) recorded in the real property records of Montague
                   County, Texas.

           Default has occurred in the payment of the Note and in the performance of the obligations of the
   Oeed of Trust, which secures the Note. Because of such default, Lender, the owner of the Note and the
   holder of the Note and the Deed of Trust lien securing payment of the Note, for purposes of
   Section 51.002 of the Texas Property Code, has requested Trustee to sell the Property in accordance with
   the terms of the Deed of Trust and applicable law.

          The Deed of Trust may encumber both real and personal property. Fonnal notice is hereby given
   of Lender's election to proceed against and sell both the real property and any personal property described
   in the Deed of Trust, in accordance with Lender's rights and remedies under the Deed of Trust and
   Section 9.604(a) of the Texas Business and Commerce Code (Texas UCC).

            Therefore, notice is given that on the Date and Time of Trustee's Sale of Property and at the Place
    of Trustee's Sale of Property, I, Substitute Trustee or such other substitute trustee as Lender may
    subsequently appoint, will sell the Property by public sale to the highest bidder for cash or acceptable
    certified funds, in accordance with the Deed of Trust and applicable law. The sale and conveyance of the
    Property will be subject to all matters of record applicable to the Property which are superior to the Deed
    of Trust and to the permitted exceptions to title, if any, described in the Deed of Trust. Trustee has not
    made and will not make any covenants, representations, or warranties concerning the Property other than
    providing the successful bidder at the sale with a deed to the Property containing any warranties of title
    required by the Deed of Trust. The Property shall be sold "As Is, WHERE IS", and WITH ALL FAt.JLTS.




    NOTICE OF SUBSTITV[E TRUSTEE'S SALE (Bowie)                                                            ragc2

    25337691v.2
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                       Entered 07/10/20 17:52:17             Page 59 of 61




                                                          EXHIBIT A
                                             Legal Description of the Property

                  A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
                  Montague County, Texas according to the plat of same recorded in Volume 519, Page 602,
                  Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
                  southwest 85.00 feel of Lot 2 and all of'Lot 3 and Lot 4 Block 3 of the Weldon Clark
                  Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
                  recorded in Vol111De 498, Page 313, Deed Records, Montague County, Texas and being the
                  same tract or land described as tract one, two and three in deed to Bowie Real Estate
                  Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
                  Texas and being more particularly described as follows:

                  BEGINNING at a one inch iron pipe found in the northeast line of Greenwood Street and
                  in the southeast line of Lamb Street for the west corner of said Block 3 Presley Subdivision
                  and the west comer or said Bowie Real Estate Holdings tract one;

                  THENCE North 45°13 '46" East with the southeast line of said Lamb Street 98.40 feet to a
                  nyn cut on concrete for the b~nniog or a 328.56 foot radios curve, the center of circle of
                  said curve bears North 44028'47" West;

                  THENCE Northeasterly a1ong said curve through a central angle of30°09' 19" for an arc
                  length of 172.92 feet to an iron rod found for corner;

                  THENCE North 15°44' 14" East with the southeast line of said Lamb Street 18.00 feet to
                  an iron rod found for tbe beginning of a 268.56 foot radius curve, the center of circle of
                  said curve bears South 74°15'45" East;

                  THENCE Northeasterly along said curve through a central angle of 2!)055'27" for an arc
                  length of 140.26 feet to a "Y" cut on concrete for the north comer of said Block 3 Presley
                  Subdivision;

                  THENCE North 45°13'46" East with the southeast line of said Lamb Street 30.00 feet to an
                  iron rod set for the west comer of said Lot 2 Block 2 Weldon Clark Subdivision and for the
                  west comer of said Bowie Real Estate Holdings tract two;

                  THENCE North 45°06' 15" East with the southeast line of said Lamb Street 95.00 feet to
                  an iron rod found for the west comer of Lot 1 and for the north corner of said Lot l Block
                  2 Weldon Clark Subdivision and for the north comer or said Bowie Real Estate Holdings
                  tract two;

                  THENCE South 44°45'44" East 224.67 feet to an iron rod found in the northwest line of
                  Rock Street for the south corner of Lot 4 and for the east comer of said Lot 3 Block 2
                  Weldon Clark Subdivision and for the east comer of said Bowie Real Estate Holdings tract
                  two;




    NOTICE OF SUBSTIJl,JTE TRUSTEE'S SALE (Bowle)                                                                  Exhibit A


    2533769lv.l
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                     Entered 07/10/20 17:52:17                 Page 60 of 61




             THENCE South 45°06' 15" West with the northwest lloe of said Rock Street .94,97 feet to a
                                                           or                                     or
             point in a buiJding and in the northeast line a platted alley for the south corner said
             Lot 3 Block l and for the south corner of said Bowie Real Estate Holdings tract two;

             THENCE South 44°46' 18" East 49.85 feet with the northeast line of said platted alley
             49.85 feet to an iron rod set for the west comer of said Lot 2 Block 3 Weldon Clark
             Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

             THENCE North 45024' 18" Eastwtth the southeast line ofsaid Rock Street and the
             northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
             most westerly north corner of said Bowie Real Estate Holdings tract three;

             THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id ht the southeast line of
             said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
             inner corner of said Bowie Real Estate Holdings tract three;

             TB.ENCE North 45°14'29" East 105,88 feet to an iron rod found in the southwest Hne        or
             Gray Street for the east corner of Lot t and for the north comer of said Lot 4 Block 3
             Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
             Estate Holdings tract three;

              THENCE South 44 °03 '5711 East with the southwest line of said Gray Street 112.50 feet to
              a "V" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
              Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowle Real Estate
              Holdings tract three;

              THENCE South 45°24' 18" West with the northwest line of said Rock Street 188.28 feet to
              a "PK" nail set in the northeast line of said platted alley for the south comer of said Lot 3
              Block 3 Weldon Clark Subdivision and for the south comer of said Bowie Real Estate
              Holdings tract three;

              THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

              THENCE South 45°13,43 11 West 20.21 fcetto a "Y" cut on concrete for the beginning of a
              268.56 foot radius cun•e, the center of circle of said curve bean North 44°46' 15" We,t and
              for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
              Real Estate Holdings tract one;

              THENCE Southwesterly along said curve through a central angle of 30°08'24" for an arc
              length of 141.27 feet to a "Y" cut on concrete for corner;




    NOTICE OF SUBSTITUTE TRUSTEE'S SALE (Bowle)                                                                   Exhibit A


    25337691v.2
Case 20-70115-hdh11 Doc 27-1 Filed 07/10/20                 Entered 07/10/20 17:52:17              Page 61 of 61




             THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
             iron rod found for the beginning of a 328.56 foot radius curve, tbe center of circle of said
             curve bears South 14°37'51" East;
             fflENCE Southwesterly along said curve through a central angle of 29059'29'' for an arc
             length or 171.98 feet to an iron rod found for corner;

             THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to         ,
             an iron rod found in the northeast line of said Greenwood Street for the south comer of
             said Block 3 Presley Subdivision and for the south corner of said Bowle Real Estate
             Holdings tract one;

             THENCE North 44°46' 15" West with the northeast line ofsaid Greenwood Street 289.95
             feet to the POINT OF BEGINNING.




   NOTICE OF SUBSTITUTE TRUSTEE'S SALE (Buwte)                                                                  ExblbllA

   25337691v.2
